EXECUTION COPY

$1,200,000,000

CREDIT AGREEMENT

dated as of

November 15, 2019

among

The Clorox Company,

The Banks Listed Herein,

JPMorgan Chase Bank, N.A.,
Citibank, N.A.
and
Wells Fargo Bank, National Association,
as Administrative Agents,

JPMorgan Chase Bank, N.A.,
as Servicing Agent,

MUFG Bank, Ltd.,
Royal Bank of Canada and
U.S. Bank National Association
as Documentation Agents,

JPMorgan Chase Bank, N.A.,
Citibank, N.A. and
Wells Fargo Securities, LLC,
Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------



TABLE OF CONTENTS

            Page ARTICLE 1 Definitions    Section 1.01  Definitions 1 Section
1.02  Accounting Terms and Determinations 19 Section 1.03  Types of Borrowing 19
Section 1.04  Interest Rates; LIBOR Notification 20 Section 1.05  Letter of
Credit Amounts 20 Section 1.06  Divisions 21   ARTICLE 2 The Credits    Section
2.01  Commitments to Lend 21 Section 2.02  Notice of Committed Borrowing 22
Section 2.03  Competitive Bid Borrowings 22 Section 2.04  Notice to Banks;
Funding of Loans 25 Section 2.05  Notes 26 Section 2.06  Maturity of Loans 26
Section 2.07  Interest Rates 26 Section 2.08  Method of Electing Interest Rates
28 Section 2.09  Fees 29 Section 2.10  Optional Termination or Reduction of
Commitments 30 Section 2.11  Mandatory Termination of Commitments 30 Section
2.12  Optional Prepayments 30 Section 2.13  General Provisions as to Payments 30
Section 2.14  Funding Losses 31 Section 2.15  Computation of Interest and Fees
31 Section 2.16  Regulation D Compensation 31 Section 2.17  Increased
Commitments; Additional Banks 32 Section 2.18  Letters of Credit 32 Section
2.19  Stop Issuance Notice 37 Section 2.20  Defaulting Banks 37   ARTICLE 3
Conditions    Section 3.01  Effectiveness 40 Section 3.02  Borrowings and
Letters of Credit Issuances 41

i

--------------------------------------------------------------------------------




ARTICLE 4 Representations And Warranties    Section 4.01  Corporate Existence
and Power 41 Section 4.02        Corporate and Governmental Authorization; No
Contravention       41 Section 4.03  Binding Effect 42 Section 4.04  Financial
Information 42 Section 4.05  Litigation 42 Section 4.06  Compliance with ERISA
42 Section 4.07  Environmental Matters 42 Section 4.08  Taxes 43 Section 4.09 
Subsidiaries 43 Section 4.10  Full Disclosure 43 Section 4.11  Margin
Regulations 43 Section 4.12  Investment Company Act 43 Section 4.13 
Anti-Corruption Laws and Sanctions 44   ARTICLE 5 Covenants    Section 5.01 
Information 44 Section 5.02  Maintenance of Property; Insurance 46 Section 5.03 
Conduct of Business and Maintenance of Existence 46 Section 5.04  Compliance
with Laws 47 Section 5.05  Consolidated Interest Coverage Ratio 47 Section 5.06 
Negative Pledge 47 Section 5.07  Consolidations, Mergers and Sales of Assets 48
Section 5.08  Use of Proceeds 48   ARTICLE 6 Defaults    Section 6.01  Events of
Default 49 Section 6.02  Notice of Default 51 Section 6.03  Cash Cover 51  
ARTICLE 7 The Agents    Section 7.01  Appointment and Authorization 51 Section
7.02  Rights as a Bank 51 Section 7.03  Duties of Agent; Exculpatory Provisions
52 Section 7.04  Reliance by Agent 53 Section 7.05  Delegation of Duties 53
Section 7.06  Resignation of Agent 53 Section 7.07  Non-Reliance on Agent and
Other Banks 55 Section 7.08  No Other Duties, etc. 56 Section 7.09  Fees 56
Section 7.10  Bank ERISA Representation 56

ii

--------------------------------------------------------------------------------




ARTICLE 8 Change in Circumstances    Section 8.01        Alternate Rate of
Interest       57 Section 8.02  Illegality 59 Section 8.03  Increased Cost and
Reduced Return 60 Section 8.04  Taxes 61 Section 8.05  Base Rate Loans
Substituted for Affected Fixed Rate Loans 64 Section 8.06  Replacement of Banks
64   ARTICLE 9 Miscellaneous    Section 9.01  Notices 65 Section 9.02  No
Waivers 66 Section 9.03  Expenses, Indemnification 67 Section 9.04  Sharing of
Set-Offs 68 Section 9.05  Amendments and Waivers 68 Section 9.06  Successors and
Assigns 69 Section 9.07  Confidentiality 73 Section 9.08  Collateral 73 Section
9.09  Governing Law; Submission to Jurisdiction 73 Section 9.10  Counterparts;
Integration 74 Section 9.11  WAIVER OF JURY TRIAL 74 Section 9.12  USA Patriot
Act 74 Section 9.13  No Fiduciary Duty 74 Section 9.14  Acknowledgement and
Consent to Bail-In of Certain Financial Institutions 75          

Commitment Schedule   Pricing Schedule   Exhibit A – Note   Exhibit B –
Competitive Bid Quote Request   Exhibit C – Invitation for Competitive Bid
Quotes   Exhibit D – Competitive Bid Quote   Exhibit E – Assignment and
Assumption Agreement   Exhibit F – Extension Agreement

iii

--------------------------------------------------------------------------------



AGREEMENT (this “Agreement”) dated as of November 15, 2019 among THE CLOROX
COMPANY, the BANKS listed on the signature pages hereof, JPMORGAN CHASE BANK,
N.A., CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agents, and JPMORGAN CHASE BANK, N.A., as Servicing Agent.

The parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Additional Bank” has the meaning set forth in Section 2.17(b).

“Administrative Agent” means each of JPMorgan Chase Bank, N.A., Citibank, N.A.
and Wells Fargo Bank, National Association, in its capacity as an administrative
agent for the Banks hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Servicing Agent,
completed by such Bank and submitted to the Servicing Agent (with a copy to the
Borrower).

“Agent” means any of the Administrative Agents and the Servicing Agent, and
“Agents” means any two or more of the foregoing, as the context may require.

“Agreement” has the meaning set forth in the preamble.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

“Applicable Margin” means (i) with respect to any Base Rate Loan, the applicable
rate per annum determined in accordance with the Pricing Schedule and (ii) with
respect to any Euro-Dollar Loan, the applicable rate per annum determined in
accordance with the Pricing Schedule; provided that at any time at which an
Event of Default shall have occurred and be continuing, the Applicable Margin
determined as set forth above shall be increased by 2.00% per annum if, at the
direction of the Required Banks, the Servicing Agent shall have given written
notice thereof to the Borrower, and provided further that upon such notice, such
increase will be effective as of the date of occurrence of such Event of Default
and such increase will be effective (without notice) upon acceleration of the
Loans.

1

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06), and accepted by the Servicing Agent, in substantially
the form of Exhibit E or any other form approved by the Servicing Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Person which becomes a Bank pursuant to Section 8.06 or
9.06(b), and their respective successors.

“Bank Insolvency Event” means that (a) a Bank or its Parent is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, or (b) such Bank or its Parent has become the subject of a
Bail-In Action or a proceeding under any debtor relief law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Bank or its Parent, or such Bank or its Parent has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the NYFRB Rate for such
day and (iii) the ICE Benchmark Administration Settlement Rate applicable to
U.S. dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Servicing Agent from time to
time) at approximately 11:00 A.M. London time on such day); provided that if One
Month LIBOR is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Loan” means a Committed Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the provisions of Section 2.08(a) or Article 8.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been mutually selected by the
Servicing Agent and the Borrower giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Euro-Dollar Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Servicing Agent in its sole
discretion.

2

--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Euro-Dollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been mutually selected by the Servicing Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Euro-Dollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Euro-Dollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Servicing Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Servicing
Agent in a manner substantially consistent with market practice (or, if the
Servicing Agent decides that adoption of any portion of such market practice is
not administratively feasible or if the Servicing Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Servicing Agent decides is reasonably
necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Euro-Dollar Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Euro-Dollar Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

3

--------------------------------------------------------------------------------



(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Servicing Agent
or the Required Banks, as applicable, by notice to the Borrower, the Servicing
Agent (in the case of such notice by the Required Banks) and the Banks.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Euro-Dollar
Rate and solely to the extent that the Euro-Dollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Euro-Dollar Rate for all purposes hereunder in
accordance with Section 8.01 and (y) ending at the time that a Benchmark
Replacement has replaced the Euro-Dollar Rate for all purposes hereunder
pursuant to Section 8.01.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower or any of its
Subsidiaries.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

4

--------------------------------------------------------------------------------



“Borrower” means The Clorox Company, a Delaware corporation, and its successors.

“Borrower’s 2019 Form 10-K” means the Borrower’s annual report on Form 10-K for
the year ended June 30, 2019, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

“Borrowing” has the meaning set forth in Section 1.03.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of New York are required or permitted to close; provided,
however, that when used in connection with a Euro-Dollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits on the London interbank market.

“Commitment” means (i) with respect to each Bank listed on the Commitment
Schedule, the amount set forth opposite such Bank’s name on the Commitment
Schedule under the heading “Commitment”, (ii) with respect to any Eligible
Assignee which becomes a Bank pursuant to Section 9.06(b), the amount of the
transferor Bank’s Commitment assigned to it pursuant to Section 9.06(b) and
(iii) with respect to any Additional Bank, the amount notified to the Servicing
Agent and the Borrower in accordance with Section 2.17, in each case as such
amount may be changed from time to time pursuant to Section 2.10 or 9.06(b);
provided that, if the context so requires, the term “Commitment” means the
obligation of a Bank to extend credit up to such amount to the Borrower
hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Borrowing” has the meaning set forth in Section 1.03.

“Committed Loan” means a loan made pursuant to Section 2.01; provided that, if
any such Loan or Loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Committed Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Competitive Bid Absolute Rate” has the meaning set forth in Section
2.03(d)(i)(D).

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Bank pursuant
to an Absolute Rate Auction.

“Competitive Bid Borrowing” has the meaning set forth in Section 1.03.

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Servicing Agent; provided that any Bank may from time to time
by notice to the Borrower and the Servicing Agent designate separate Competitive
Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one hand, and
its Competitive Bid Absolute Rate Loans, on the other hand, in which case all
references herein to the Competitive Bid Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

5

--------------------------------------------------------------------------------



“Competitive Bid LIBOR Loan” means a loan to be made by a Bank pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01(a)).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(i)(C).

“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance with Section 2.03.

“Competitive Bid Quote Request” means a written request by the Borrower to the
Servicing Agent for Competitive Bid Quotes substantially in the form of Exhibit
B hereto.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Servicing Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2) if, and to the extent that, the Servicing Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Servicing
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Servicing Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Servicing Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining Consolidated Net Income for
such period, the aggregate amount of (i) Consolidated Interest Expense, (ii)
income tax expense and (iii) depreciation, amortization and other similar
non-cash charges. In determining Consolidated EBITDA for any period, (a) any
Consolidated Subsidiary acquired during such period by the Borrower or any other
Consolidated Subsidiary shall be included on a pro forma, historical basis as if
it had been a Consolidated Subsidiary during such entire period, (b) any amounts
that would be included in a determination of Consolidated EBITDA for such period
with respect to assets acquired during such period by the Borrower or any
Consolidated Subsidiary shall be included in the determination of Consolidated
EBITDA for such period and the amount thereof shall be calculated on a pro forma
historical basis as if such assets had been acquired by the Borrower or such
Consolidated Subsidiary prior to the first day of such period, (c) any
Consolidated Subsidiary sold or otherwise transferred during such period by the
Borrower or any other Consolidated Subsidiary shall be excluded on a pro forma,
historical basis as if it had not been a Consolidated Subsidiary during such
entire period and (d) any amounts that would be included in a determination of
Consolidated EBITDA for such period with respect to assets sold or otherwise
transferred during such period by the Borrower or any Consolidated Subsidiary
shall not be included in the determination of Consolidated EBITDA for such
period and the amount thereof shall be calculated on a pro forma historical
basis as if such assets had been sold or otherwise transferred by the Borrower
or such Consolidated Subsidiary prior to the first day of such period.

6

--------------------------------------------------------------------------------



“Consolidated Interest Expense” means, for any period, the net interest expense
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis for such period.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis for such
period, adjusted to exclude the effect of any extraordinary gain or loss.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Euro-Dollar Rate.

“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Commitment (whether used or unused) at such time or (ii) if the Commitments
have terminated in their entirety, the sum of the aggregate outstanding
principal amount of its Loans and the aggregate amount of its Letter of Credit
Liabilities at such time.

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all non-contingent
obligations (and, for purposes of Sections 5.06 and 6.01(f), all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person (calculated at the lesser of the Debt
amount and the fair market value of such asset in the case of any such Debt that
is non-recourse to such Person) and (vii) all Debt of others Guaranteed by such
Person; provided that Debt of the Borrower shall not include the Borrower’s
obligations to make payments of principal and interest to the lessee under a
“safe harbor lease” (as defined in Section 168(f)(8) of the Internal Revenue
Code) to the extent that such obligations (x) are offset by the lessee’s
obligations to make rental payments to the Borrower in the same amounts and on
the same dates and (y) are not payable if the lessee fails to make such
offsetting payments.

7

--------------------------------------------------------------------------------



“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means at any time, subject to Section 2.20(c), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to an Issuing Bank in
respect of drawing under a Letter of Credit or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Servicing Agent and the Borrower in writing that such failure is the result of
such Bank’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Servicing Agent, the Borrower or an Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit (unless, and only during the time
period when, such Bank is contesting such default in good faith) or that has
notified, or whose Parent has notified, the Servicing Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally, (iv)
any Bank that has, for three or more Business Days after written request of the
Servicing Agent or the Borrower, failed to confirm in writing to the Servicing
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Bank pursuant to this clause (iv) upon the Servicing Agent’s and the Borrower’s
receipt of such written confirmation), or (v) any Bank with respect to which a
Bank Insolvency Event has occurred and is continuing with respect to such Bank
or its Parent; provided that a Bank Insolvency Event shall not be deemed to
occur with respect to a Bank or its Parent solely as a result of the acquisition
or maintenance of an ownership interest in such Bank or Parent by a governmental
authority or instrumentality thereof where such action does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Servicing Agent that a Bank is a Defaulting
Bank under any of clauses (i) through (v) above will be conclusive and binding
absent manifest error, and such Bank will be deemed to be a Defaulting Bank
(subject to Section 2.20(c)) upon notification of such determination by the
Servicing Agent to the Borrower, the Issuing Banks and the Banks.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
forward purchase, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

8

--------------------------------------------------------------------------------



“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Servicing Agent.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Servicing Agent or (ii) a notification by the
Required Banks to the Servicing Agent (with a copy to the Borrower) that the
Required Banks have determined, that U.S. dollar-denominated syndicated credit
facilities being executed at such time or being amended at such time pursuant to
a provision similar to Section 8.01, utilize or adopt a new benchmark interest
rate to replace the Euro-Dollar Rate, and

(2) (i) an election to declare that an Early Opt-in Election has occurred, made
by (i) the Servicing Agent by giving notice of such election to the Banks and
the Borrower), or (ii) by the Required Banks by giving notice of such election
to the Servicing Agent (who shall then provide such notice to the Borrower).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

9

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. Reference to any
sections of ERISA shall also be construed to refer to any successor sections.

“ERISA Group” means the Borrower and all members of a controlled group of United
States corporations and all United States trades or United States businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.03.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch, or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Servicing Agent.

“Euro-Dollar Loan” means a Committed Loan which bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board (or any
successor) for determining the maximum reserve requirement for a member bank of
the Federal Reserve System in New York City with deposits exceeding five billion
dollars in respect of “Eurocurrency liabilities” (as such term is used in
Regulation D of the Board) (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

“Event of Default” has the meaning set forth in Section 6.01.

“Facility Fee Rate” means a rate per annum determined daily in accordance with
the Pricing Schedule.

10

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time and (ii) all Euro-Dollar
Loans having the same Interest Period at such time, provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Increased Commitments” has the meaning set forth in Section 2.17(a).

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.07.

“Interest Period” means: (a) with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months, and subject to clause (iii)
of this definition, twelve months, thereafter as the Borrower may elect in such
notice; provided that:

11

--------------------------------------------------------------------------------



(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(a)(iv) below, end on the last Business Day of a calendar month;

(iii) in the case of any such Committed Borrowing, the Borrower shall not be
entitled to select an Interest Period having duration of twelve months unless,
by 11:00 A.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Bank notifies the Servicing Agent that such
Bank will be providing (or continuing or converting) funding for such Committed
Borrowing with such Interest Period (the failure of any Bank to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Bank to the requested duration of such Interest Period); provided that, if
any or all of the Banks object to the requested duration of such Interest
Period, the duration of the Interest Period for such Committed Borrowing shall
be one, two, three or six months, as specified by the Borrower in the applicable
Notice of Committed Borrowing or Notice of Interest Rate Election as the desired
alternative to an Interest Period of twelve months; and

(iv) no Interest Period may end after the latest Termination Date.

(b) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the Borrower may elect in accordance
with Section 2.03; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(b)(iii) below, end on the last Business Day of a calendar month; and

(iii) no Interest Period may end after the Termination Date applicable to the
Bank making such Competitive Bid LIBOR Loan; and

12

--------------------------------------------------------------------------------



(c) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (c)(ii) below, be extended to the next
succeeding Business Day; and

(ii) no Interest Period may end after the Termination Date applicable to the
Bank making such Competitive Bid Absolute Rate Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. Reference to any
sections of the Internal Revenue Code shall also be construed to refer to any
successor sections.

“Invitation for Competitive Bid Quotes” means a written request by the Servicing
Agent to the Banks for Competitive Bid Quotes substantially in the form of
Exhibit C hereto.

“Issuing Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A., Wells Fargo
Bank, National Association and any other Bank that may agree to issue letters of
credit hereunder pursuant to an instrument in form satisfactory to the Servicing
Agent, in each case as issuer of a letter of credit hereunder.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Bank.

“Letter of Credit Commitment” means, with respect to each initial Issuing Bank,
the amount set forth opposite the name of such Issuing Bank on the Commitment
Schedule under the heading “Letter of Credit Commitment”, as such amount may be
changed from time to time in accordance with the terms hereof.

“Letter of Credit Fee” means a rate per annum determined daily in accordance
with the Pricing Schedule.

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (x) the aggregate amount then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

“Letter of Credit Termination Date” means, with respect to each Issuing Bank,
the tenth Business Day prior to the Termination Date applicable to such Issuing
Bank.

“LIBO Screen Rate” has the meaning set forth in Section 2.07(b).

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

13

--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, finance
lease or other title retention agreement relating to such asset.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“Margin Regulations” means Regulations G, T, U and X of the Board, as in effect
from time to time.

“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $125,000,000.

“Material Subsidiary” means any Subsidiary that meets the definition of
“significant subsidiary” contained as of the date hereof in Regulation S-X of
the Securities and Exchange Commission.

“Materiality Threshold” means $125,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.

“Non-Extending Bank” has the meaning set forth in Section 2.01(b).

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities and Exchange Commission.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of
Competitive Bid Borrowing.

“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

14

--------------------------------------------------------------------------------



“Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.03(f).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.08.

“Notice of Issuance” has the meaning set forth in Section 2.18(b)(i).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Servicing Agent from a federal funds broker of recognized standing reasonably
selected by it; provided, further, that if any of the aforesaid rates as so
determined is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan).

“Other Taxes” means any present or future stamp or documentary, intangible,
recording, filing taxes and any other similar taxes, or similar charges or
levies, which arise from any payment made pursuant to this Agreement or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note, except any such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 8.06).

“Outstanding Committed Amount” means, with respect to any Bank at any time, the
sum of (i) the aggregate outstanding principal amount of its Committed Loans at
such time and (ii) the aggregate amount of its Letter of Credit Liabilities at
such time, determined at such time after giving effect to any prior assignments
by or to such Bank pursuant to Section 9.06(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(d).

“Participant Register” has the meaning set forth in Section 9.06(d).

15

--------------------------------------------------------------------------------



“Payment Date” has the meaning set forth in Section 2.18(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Bank at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time, subject to adjustment pursuant to Section 2.20
when a Defaulting Bank exists. At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Bank’s Percentage immediately
before such termination, adjusted to reflect any subsequent assignments pursuant
to Section 9.06(b) and any Bank’s status as a Defaulting Bank at the time of
determination.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan, as defined in Section
3(2) of ERISA, (other than a Multiemployer Plan) which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (i) is maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group or (ii)
has at any time within the preceding five years been maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.

“Platform” has the meaning set forth in Section 5.01.

“Potential Defaulting Bank” means, at any time, a Bank (i) as to which an event
of the kind referred to in the definition of “Bank Insolvency Event” has
occurred and is continuing in respect of any subsidiary of such Bank, (ii) as to
which the Servicing Agent or any Issuing Bank has in good faith determined and
notified the Borrower and (in the case of an Issuing Bank) the Servicing Agent
that such Bank or its Parent or a subsidiary thereof has notified the Servicing
Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement (unless, and only during the time period when,
such Bank is contesting such default in good faith) or (iii) that has, or whose
Parent has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that is made that a Bank
is a Potential Defaulting Bank under any of clauses (i) through (iii) above will
be made by the Servicing Agent or, in the case of clause (ii), an Issuing Bank,
in its sole discretion acting in good faith. The Servicing Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by the Servicing Agent) or any similar
release by the Board (as reasonably determined by the Servicing Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

16

--------------------------------------------------------------------------------



“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Register” has the meaning set forth in Section 9.06(c).

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.18(c)(ii).

“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
adminstrators and advisors of such Person and of such Person’s affiliates.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Credit Exposures. The Credit Exposure of any Defaulting Bank shall
be disregarded in determining Required Banks at any time.

“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any comprehensive
territorial Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Servicing Agent” means JPMorgan Chase Bank, N.A. in its capacity as servicing
agent for the Banks hereunder, and its successors in such capacity.

17

--------------------------------------------------------------------------------



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Stop Issuance Notice” has the meaning set forth in Section 2.19.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any governmental authority or
instrumentality with respect to any payment by the Borrower pursuant to this
Agreement or under any Note, and all liabilities for penalties and additions to
tax with respect thereto, excluding (i) in the case of each Bank and the
Servicing Agent, taxes imposed on or measured by its net income, branch profits
taxes, and franchise or similar taxes, in each case (x) imposed on it, by a
jurisdiction under the laws of which (or any political subdivision thereof) such
Bank or the Servicing Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located or (y) that are Other Connection Taxes,
(ii) in the case of each Bank, any United States withholding tax imposed on such
payments but only to the extent pursuant to a law in effect at the time such
Bank first becomes a party to this Agreement or changes its Applicable Lending
Office, except to the extent such taxes were payable to such Bank immediately
before it changed its Applicable Lending Office and (iii) United States
withholding taxes imposed under FATCA.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means November 15, 2024, as such date may be extended from
time to time pursuant to Section 2.01(b) or, if such day is not a Business Day,
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the Termination Date shall be the next preceding
Business Day; provided, however, that the Termination Date of any Bank that is a
Non-Extending Bank to any requested extension pursuant to Section 2.01(b) shall
be the Termination Date in effect immediately prior to the applicable extension
request for all purposes of this Agreement.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans (including both Committed Loans and
Competitive Bid Loans) and (ii) the aggregate Letter of Credit Liabilities of
all Banks determined at such time after giving effect, if one or more Loans are
being made at such time, to any substantially concurrent application of the
proceeds thereof to repay one or more other Loans.

“Trade Date” has the meaning set forth in Section 9.06(b)(i)(B).

18

--------------------------------------------------------------------------------



“Type” means the pricing option of a Loan (i.e., whether such Loan is a Base
Rate Loan, a Euro-Dollar Loan or a Competitive Bid Loan).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks; provided
that, if the Borrower notifies the Administrative Agents that the Borrower
wishes to amend any covenant in Article 5 to eliminate the effect of any change
in generally accepted accounting principles on the operation of such covenant
(or if the Administrative Agents notify the Borrower that the Required Banks
wish to amend Article 5 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Banks.

Section 1.03 Types of Borrowing. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same Type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period or (ii) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes of this Agreement either (i) by reference
to the pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or (ii) by reference
to the provisions of Article 2 under which participation therein is determined
(i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in which all
Banks participate in proportion to their Commitments, while a “Competitive Bid
Borrowing” is a Borrowing under Section 2.03 in which one or more Banks
participate on the basis of their bids).

19

--------------------------------------------------------------------------------



Section 1.04 Interest Rates; LIBOR Notification. The interest rate on
Euro-Dollar Loans is determined by reference to the Euro-Dollar Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Euro-Dollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, Section 8.01(b) provides a mechanism for determining an alternative
rate of interest. Except as provided in the next sentence, the Servicing Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Euro-Dollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
8.01(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 8.01(c)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Euro-Dollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. Nothing in this Section 1.04 shall excuse the Servicing Agent
from liability for gross negligence or willful misconduct (as finally determined
by a court of competent jurisdiction) solely in the administration of the
matters set forth in this Section 1.04.

Section 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

20

--------------------------------------------------------------------------------



Section 1.06 Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

ARTICLE 2
The Credits

Section 2.01 Commitments to Lend. (a) Committed Loans. Each Bank severally
agrees, on the terms and conditions set forth in this Agreement, to make loans
to the Borrower pursuant to this Section from time to time prior to the
Termination Date applicable to such Bank; provided that, immediately after each
such loan is made: (i) the Outstanding Committed Amount of such Bank at any one
time outstanding shall not exceed the amount of its Commitment and (ii) the
Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments. Each Borrowing under this Section shall be in an aggregate
principal amount of $10,000,000 or any larger multiple of $1,000,000 (except
that any such Borrowing may be in the aggregate amount of the unused
Commitments) and shall be made from the several Banks ratably in proportion to
their respective Commitments. Within the foregoing limits, the Borrower may
borrow under this Section, repay, or to the extent permitted by Section 2.12,
prepay Loans and reborrow under this Section 2.01(a).

(b) Extension of Commitments. The Borrower may, upon not less than 30 days
notice to the Servicing Agent (which shall notify each Bank of receipt of such
request), propose to extend the then-current Termination Date for each Bank for
an additional one-year period measured from the then-current Termination Date
then in effect for such Bank; provided that the request for extension may not be
exercised more than twice nor more than once in any twelve month period, and the
requested extended Termination Date shall in no event be more than five years
later than the proposed effective date of such extension. Each Bank shall
endeavor to respond to such request, whether affirmatively or negatively (such
determination in the sole discretion of such Bank), by notice to the Borrower
and the Servicing Agent not later than 20 days after such Bank is in receipt of
such request. Subject to the execution by the Borrower, the Administrative
Agents and such Banks of a duly completed Extension Agreement in substantially
the form of Exhibit F, the Termination Date applicable to the Commitment of each
Bank so affirmatively notifying the Borrower and the Servicing Agent shall be
extended for the period specified above; provided that the Termination Date
shall not be extended unless Banks having more than 50% in aggregate amount of
the Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments. Any Bank which does not give such notice
(a “Non-Extending Bank”) to the Borrower and the Servicing Agent shall be deemed
to have elected not to extend as requested, and the Commitment of each
Non-Extending Bank shall terminate on, and each of its outstanding Loans shall
mature on a date no later than, the Termination Date determined without giving
effect to such requested extension. The Borrower shall have the right, with the
assistance of the Administrative Agents, to seek a mutually satisfactory
substitute bank or banks or other financial institution (which may be, but need
not be, an extending Bank) to replace a Non-Extending Bank.

21

--------------------------------------------------------------------------------



Section 2.02 Notice of Committed Borrowing. The Borrower shall give the
Servicing Agent notice (a “Notice of Committed Borrowing”) not later than (a)
1:00 P.M. (New York City time) on the date of each Base Rate Borrowing and (b)
11:00 A.M. (New York City time) the third Business Day before each Euro-Dollar
Borrowing, specifying:

(i) the date of such Borrowing, which shall be a Business Day,

(ii) the aggregate amount of such Borrowing,

(iii) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and

(iv) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

Section 2.03 Competitive Bid Borrowings.

(a) The Competitive Bid Option. In addition to Committed Borrowings pursuant to
Section 2.01, the Borrower may, as set forth in this Section, request the Banks
prior to the latest Termination Date to make offers to make Competitive Bid
Loans to the Borrower. The Banks may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Servicing Agent a Competitive Bid Quote Request substantially in the form of
Exhibit B hereto so as to be received not later than 1:00 P.M. (New York City
time) on (x) the fifth Business Day prior to the date of Borrowing proposed
therein, in the case of a LIBOR Auction or (y) the Business Day next preceding
the date of Borrowing proposed therein, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the Servicing
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective) specifying:

(i) the proposed date of Borrowing, which shall be a Business Day,

(ii) the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $1,000,000 and which shall not exceed the aggregate amount of
the unused Commitments,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Business Days (or such other number of
days as the Borrower and the Servicing Agent may agree) of any other Competitive
Bid Quote Request.

22

--------------------------------------------------------------------------------



(c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Servicing Agent shall send to the Banks an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit C
hereto, which shall constitute an invitation by the Borrower to each Bank to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.

(d) Submission and Contents of Competitive Bid Quotes. Each Bank may submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes. Each Competitive
Bid Quote must comply with the requirements of this subsection (d) and must be
submitted to the Servicing Agent at its offices specified in or pursuant to
Section 9.01 not later than (x) 2:00 P.M. (New York City time) on the fourth
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:30 A.M. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Servicing Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Servicing Agent (or any affiliate of the Servicing Agent) in the capacity
of a Bank may be submitted, and may only be submitted, if the Servicing Agent or
such affiliate notifies the Borrower of the terms of the offer or offers
contained therein at least one hour before the deadline applicable to other
Banks, in the case of a LIBOR Auction or 15 minutes before the deadline
applicable to other Banks, in the case of an Absolute Rate Auction. Subject to
Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable except
with the written consent of the Servicing Agent given on the instructions of the
Borrower.

(i) Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

23

--------------------------------------------------------------------------------



(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

(E) the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(ii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(i);

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Servicing Agent shall promptly notify the Borrower
of the terms (x) of any Competitive Bid Quote submitted by a Bank that is in
accordance with subsection (d) and (y) of any Competitive Bid Quote that amends,
modifies or is otherwise inconsistent with a previous Competitive Bid Quote
submitted by such Bank with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the Servicing
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote. The Servicing
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, (B) the
respective principal amounts and Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

24

--------------------------------------------------------------------------------



(f) Acceptance and Notice by Borrower. Not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the proposed date of Borrowing, in
the case of a LIBOR Auction or (y) 1:00 P.M. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Servicing Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Servicing Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The Borrower may accept any Competitive Bid Quote in whole or in part; provided
that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii) the principal amount of each Competitive Bid Borrowing must be $10,000,000
or a larger multiple of $1,000,000,

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,

(iv) the Borrower may not accept any offer that is described in subsection
(d)(ii) or that otherwise fails to comply with the requirements of this
Agreement, and

(v) immediately after such Competitive Bid Borrowing is made, the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments.

(g) Allocation by Servicing Agent. If offers are made by two or more Banks with
the same Competitive Bid Margins or Competitive Bid Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Servicing Agent among such Banks as nearly as possible
(in multiples of $1,000,000, as the Servicing Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Servicing Agent of the amounts of Competitive Bid Loans shall be conclusive
in the absence of manifest error.

Section 2.04 Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Servicing Agent shall promptly notify each Bank of the contents
thereof and of such Bank’s share (if any) of such Borrowing, and if the Borrower
has selected for a Euro-Dollar Loan an Interest Period having duration of twelve
months, the Servicing Agent shall endeavor to elicit from each Bank whether such
Bank is able to provide funding for such Loan at the requested duration of
Interest Period. Such Notice of Borrowing shall not thereafter be revocable by
the Borrower.

(b) Not later than 3:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Servicing Agent at its
address specified in or pursuant to Section 9.01. Unless the Servicing Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Servicing Agent will make the funds so received from the Banks
available to the Borrower at the Servicing Agent’s aforesaid address.

(c) Unless the Servicing Agent shall have received notice from a Bank prior to
the date of any Borrowing that such Bank will not make available to the
Servicing Agent such Bank’s share of such Borrowing, the Servicing Agent may
assume that such Bank has made such share available to the Servicing Agent on
the date of such Borrowing in accordance with subsection (b) of this Section
2.04 and the Servicing Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Bank shall not have so made such share available to the
Servicing Agent, such Bank and the Borrower severally agree to repay to the
Servicing Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Servicing Agent, at (i)
in the case of the Borrower, a rate per annum equal to the higher of the NYFRB
Rate and the interest rate applicable thereto pursuant to Section 2.07 and (ii)
in the case of such Bank, the NYFRB Rate. If such Bank shall repay to the
Servicing Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.

25

--------------------------------------------------------------------------------



Section 2.05 Notes. (a) Each Bank may, by notice to the Borrower and the
Administrative Agents, request (i) that its Loans be evidenced by a single Note
payable to such Bank for the account of its Applicable Lending Office in an
amount equal to the aggregate unpaid principal amount of such Bank’s Loans or
(ii) that its Loans of a particular Type be evidenced by a separate Note in an
amount equal to the aggregate unpaid principal amount of such Loans. Each such
Note shall be promptly furnished to the requesting Bank and shall be in
substantially the form of Exhibit A hereto with appropriate modifications to
reflect the fact that it evidences solely Loans of the relevant Type. Each
reference in this Agreement to the “Note” of such Bank shall be deemed to refer
to and include any or all of such Notes, as the context may require.

(b) Each Bank shall record the date, amount, Type and maturity of each Loan made
by it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and may, if such Bank so elects in connection with any
transfer or enforcement of its Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that the failure of any Bank to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Notes. Each Bank is hereby irrevocably
authorized by the Borrower so to endorse its Note and to attach to and make a
part of its Note a continuation of any such schedule as and when required.

Section 2.06 Maturity of Loans. (a) Each Committed Loan made by each Bank shall
mature, and the principal amount thereof shall be due and payable (together with
accrued interest thereon), on the Termination Date applicable to such Bank.

(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable (together with
accrued interest thereon), on the last day of the Interest Period applicable to
such Competitive Bid Borrowing (or, if the Competitive Bid Loans are to be
outstanding for more than one Interest Period, the last day of the last
applicable Interest Period).

Section 2.07 Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate for such day. Such interest shall be
payable quarterly in arrears on each Quarterly Payment Date. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.

26

--------------------------------------------------------------------------------



(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for such day plus the
London Interbank Offered Rate for such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate per annum equal to the London interbank offered rate for deposits in
dollars for a period of time comparable to such Interest Period appearing on
Reuters Screen LIBOR01 Page (or any successor page or substitute page on such
screen that publishes such rate, or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate from time to time as shall be selected by the
Servicing Agent in its reasonable discretion) (the “LIBO Screen Rate”) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period; provided that if the London Interbank Offered Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the sum of the London Interbank Offered Rate
applicable to such Loan at the date such payment was due plus the Applicable
Margin (determined for this purpose without giving effect to the provisos to the
definition of such term) (or, if the circumstances described in clause (a) of
Section 8.01 shall exist, at a rate per annum equal to the sum of 2% plus the
Base Rate for such day).

(d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.07(b) as
if the related Competitive Bid LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Competitive Bid Margin quoted by the Bank making
such Loan in accordance with Section 2.03. Each Competitive Bid Absolute Rate
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period(s) applicable thereto, at a rate per annum equal to the
Competitive Bid Absolute Rate quoted by the Bank making such Loan in accordance
with Section 2.03. Such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof. Any overdue principal
of or interest on any Competitive Bid Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.

(e) The Servicing Agent shall determine each interest rate applicable to the
Loans hereunder. The Servicing Agent shall give prompt notice to the Borrower
and the participating Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

27

--------------------------------------------------------------------------------



Section 2.08 Method of Electing Interest Rates. (a) The Loans included in each
Committed Borrowing shall bear interest initially at the type of rate specified
by the Borrower in the applicable Notice of Committed Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject to Section 2.08(d) and the provisions
of Article 8, as follows):

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Business Day or to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.14 if
any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Servicing Agent not later than 11:00 A.M. (New York City
time) on the third Business Day before the conversion or continuation selected
in such notice is to be effective. A Notice of Interest Rate Election may, if it
so specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans and (ii) the portion to which
such Notice applies, and the remaining portion to which it does not apply, are
each at least $10,000,000 (unless such portion is consisting of Base Rate
Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Loans consisting of Euro-Dollar Loans, the Borrower
shall be deemed to have elected that such Group of Loans be converted to
Euro-Dollar Loans with an Interest Period of one month at the end of such
Interest Period.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of Section
2.08(a) above;

(iii) if the Loans comprising such Group of Loans are to be converted, the new
Type of Loans and, if the Loans resulting from such conversion are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.08(a) above, the Servicing Agent shall notify
each Bank of the contents thereof, and if the Borrower has selected for a
Euro-Dollar Loan an Interest Period having duration of twelve months, the
Servicing Agent shall endeavor to elicit from each Bank whether such Bank is
able to continue funding of the relevant Loan at the requested duration of
Interest Period or to convert funding of the relevant Loan to the requested
duration of Interest Period (as the case may be). Such Notice of Interest Rate
Election shall not thereafter be revocable by the Borrower.

28

--------------------------------------------------------------------------------



(d) The Borrower shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of Loans
consisting of Euro-Dollar Loans created or continued as a result of such
election would be less than $10,000,000, (ii) more than 15 Groups of Loans shall
be outstanding at any time or (iii) a Default shall have occurred and be
continuing when the Borrower delivers notice of such election to the Servicing
Agent.

(e) If any Committed Loan is converted to a different Type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.

(f) A conversion or continuation pursuant to this Section 2.08 is not a
Borrowing.

Section 2.09 Fees. (a) The Borrower shall pay to the Servicing Agent for the
account of each Bank ratably in proportion to its Credit Exposure a facility fee
at the Facility Fee Rate (determined daily in accordance with the Pricing
Schedule) on the aggregate amount of the Credit Exposures on such day; provided
that no Defaulting Bank shall be entitled to receive any facility fee except in
respect of its outstanding Loans for any period during which that Bank is a
Defaulting Bank (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Bank).
Such facility fee shall accrue from and including the Effective Date to but
excluding the date on which the Credit Exposures are reduced to zero.

(b) The Borrower shall pay (i) to the Servicing Agent on behalf of the Banks a
Letter of Credit Fee (determined daily in accordance with the Pricing Schedule)
accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit and (ii) to each Issuing Bank for its own account a letter of credit
fronting fee accruing daily on the aggregate amount then available for drawing
under all Letters of Credit issued by such Issuing Bank at such rate per annum
as may be mutually agreed between the Borrower and such Issuing Bank from time
to time; provided, that (A) to the extent that all or a portion of the Letter of
Credit Liabilities in respect of any Defaulting Bank is reallocated to the
Non-Defaulting Banks pursuant to Section 2.20(a), such fees that would have
accrued for the benefit of such Defaulting Bank will instead accrue for the
benefit of and be payable to such Non-Defaulting Banks, pro rata in accordance
with their respective Commitments, and (B) to the extent that all or any portion
of such Letter of Credit Liabilities cannot be so reallocated and the Borrower
has not provided cash collateral in respect thereof, such fees will instead
accrue for the benefit of and be payable to the respective Issuing Banks ratably
according to the outstanding Letters of Credit issued by each Issuing Bank.

(c) Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Payment Date, commencing on the first such date to occur after
the date hereof, and ending on the date on which the Credit Exposures are
reduced to zero.

29

--------------------------------------------------------------------------------



Section 2.10 Optional Termination or Reduction of Commitments. The Borrower may,
upon at least three Business Days’ notice to the Servicing Agent, (i) terminate
the Commitments at any time, if no Loans or Letter of Credit Liabilities are
outstanding at such time or (ii) ratably reduce from time to time the aggregate
amount of the Commitments in excess of the Total Outstanding Amount; provided
that each such reduction shall reduce the Commitments by an aggregate amount of
$5,000,000 (or any larger multiple of $1,000,000).

Section 2.11 Mandatory Termination of Commitments. The Commitment of each Bank
shall terminate on the Termination Date applicable to such Bank and any Loans
made by such Bank then outstanding (together with accrued interest thereon)
shall be due and payable on such date.

Section 2.12 Optional Prepayments. (a) Subject in the case of any Fixed Rate
Loan to Section 2.14, the Borrower may, upon at least one Business Day’s notice
to the Servicing Agent, prepay any Group of Loans consisting of Base Rate Loans
(or any Competitive Bid Borrowing bearing interest at the Base Rate pursuant to
Section 8.01(a)) or upon at least three Business Days’ notice to the Servicing
Agent, prepay any Group of Loans consisting of Euro-Dollar Loans, in each case
in whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Group of Loans (or Borrowing).

(b) Except as provided in subsection (a) above, the Borrower may not prepay all
or any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.

(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Servicing Agent shall promptly notify each Bank of the contents thereof and of
such Bank’s ratable share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.13 General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and of fees hereunder, not
later than 2:00 P.M. (New York City time) on the date when due, in Federal or
other funds immediately available in New York City, without set-off or
counterclaim, to the Servicing Agent at its address referred to in Section 9.01.
The Servicing Agent will promptly distribute to each Bank its ratable share of
each such payment received by the Servicing Agent for the account of the Banks.
Whenever any payment of principal of, or interest on, the Base Rate Loans or of
fees shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day. Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day. Whenever any payment of principal of, or interest on,
the Competitive Bid Loans shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

30

--------------------------------------------------------------------------------



(b) Unless the Servicing Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Servicing Agent may assume that
the Borrower has made such payment in full to the Servicing Agent on such date
and the Servicing Agent may, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent that the Borrower shall not have so made such
payment, each Bank shall repay to the Servicing Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Servicing Agent, at the NYFRB Rate.

Section 2.14 Funding Losses. If the Borrower makes any payment of principal with
respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different Type of Loan (whether such payment or conversion is pursuant to
Article 2, 6, or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or if the Borrower fails to borrow, prepay,
convert or continue any Fixed Rate Loan after notice has been given to any Bank
in accordance with Section 2.04(a), 2.08(c) or 2.12(c), or if the Borrower shall
require an assignment of a Fixed Rate Loan in accordance with Section 8.06 on
any day other than the last day of an Interest Period applicable thereto, the
Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or, subject to Section 9.06(d), by an existing
or prospective Participant in the related Loan), including (without limitation)
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Bank shall have delivered to the Borrower a certificate as to the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.

Section 2.15 Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

Section 2.16 Regulation D Compensation. Each Bank may require the Borrower to
pay, contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i)(A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Servicing Agent, in which case such additional
interest on the Euro-Dollar Loans of such Bank shall be payable to such Bank at
the place indicated in such notice with respect to each Interest Period
commencing at least three Business Days after the giving of such notice and (y)
shall notify the Borrower at least five Business Days prior to each date on
which interest is payable on the Euro-Dollar Loans of the amount then due it
under this Section.

31

--------------------------------------------------------------------------------



Section 2.17 Increased Commitments; Additional Banks. (a) Subsequent to the
Effective Date, the Borrower may, upon at least 30 days’ notice to the Servicing
Agent, propose to increase the aggregate amount of the Commitments by an amount
not to exceed $500,000,000 (the amount of any such increase, the “Increased
Commitments”). The Servicing Agent shall promptly provide a copy of such notice
to such Banks and other lenders as are identified by the Borrower to participate
in the request for Increased Commitments.

(b) The Borrower may designate lenders (which may be, but need not be, one or
more of the existing Banks) which at the time agree to (i) in the case of any
such lender that is an existing Bank, increase its Commitment and (ii) in the
case of any other such lender (an “Additional Bank”), become a party to this
Agreement. The sum of the increases in the Commitments of the existing Banks
pursuant to this subsection (b) plus the Commitments of the Additional Banks
shall not in the aggregate exceed the request for Increased Commitments.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Servicing Agent of
an agreement in form and substance satisfactory to the Servicing Agent signed by
the Borrower, by each Additional Bank and by each other Bank whose Commitment is
to be increased, setting forth the new Commitments of such Banks and setting
forth the agreement of each Additional Bank to become a party to this Agreement
and to be bound by all the terms and provisions hereof, together with such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Servicing Agent may
reasonably request.

(d) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.17 that is not pro rata among all Banks, within five Business
Days, in the case of any Group of Loans consisting of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Group of Loans consisting of Euro-Dollar Loans then
outstanding, the Borrower shall prepay such Group of Loans in its entirety and,
to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall re-borrow Committed Loans from the
Banks in proportion to their respective Commitments after giving effect to such
increase, until such time as all outstanding Committed Loans are held by the
Banks in such proportion.

Section 2.18 Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, and so long as no Stop Issuance Notice is in effect, each Issuing Bank
in reliance upon the agreements of the other Banks set forth in this Section
2.18 agrees to issue Letters of Credit from time to time before the Letter of
Credit Termination Date applicable to such Issuing Bank upon the request of the
Borrower; provided that immediately after each Letter of Credit is issued (x)
the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments, (y) the aggregate amount of the Letter of Credit Liabilities of all
Banks shall not exceed $100,000,000 and (z) the aggregate amount of the Letter
of Credit Liabilities in respect of Letters of Credit issued by any Issuing Bank
shall not exceed such Issuing Bank’s Letter of Credit Commitment without the
consent of such Issuing Bank; and provided further that if (i) the Termination
Date has been extended as to some but not all Banks pursuant to Section 2.01(b)
and (ii) the Borrower requests the issuance of a Letter of Credit which expires
later than the Letter of Credit Termination Date in effect prior to such
extension, then compliance with clause (x) above shall be determined solely with
reference to the Banks whose Commitments have been so extended. If the Borrower
so requests (in order to accommodate a Letter of Credit having an available
amount greater than an Issuing Bank’s Letter of Credit Commitment or otherwise),
an Issuing Bank may assign all or a portion of its Letter of Credit Commitment
to another Issuing Bank that agrees to accept such assignment. Upon the date of
issuance by an Issuing Bank of a Letter of Credit, such Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each Bank,
and each Bank shall be deemed, without further action by any party hereto, to
have purchased from such Issuing Bank, a participation in such Letter of Credit
and the related Letter of Credit Liabilities in the proportion its respective
Commitment bears to the aggregate Commitments. Each Bank acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Bank further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Bank’s proportion of the
Commitments at each time such Bank’s Commitment is amended pursuant to an
increase of the Commitments in accordance with Section 2.17, an assignment in
accordance with Section 9.06 or otherwise pursuant to this Agreement.

32

--------------------------------------------------------------------------------



(b) Method for Issuance; Terms; Extensions.

(i) The Borrower shall give the Issuing Bank selected by it notice at least
three Business Days (or such shorter notice as may be acceptable to such Issuing
Bank in its discretion) prior to the requested date of issuance or extension of
a Letter of Credit specifying the date such Letter of Credit is to be issued or
extended, and describing the terms of such Letter of Credit and the nature of
the transactions to be supported thereby in reasonable detail (such notice, a
“Notice of Issuance”). Upon receipt of a Notice of Issuance, such Issuing Bank
shall promptly notify the Servicing Agent, and the Servicing Agent shall
promptly notify each Bank of the contents thereof and of the amount of such
Bank’s participation in such Letter of Credit.

(ii) The obligation of an Issuing Bank to issue each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 3.02, be subject to
the condition precedent that such Letter of Credit shall be in such form and
contain such terms as shall be satisfactory to such Issuing Bank and the
Borrower. The Borrower shall also pay to each Issuing Bank for its own account
customary issuance, drawing, amendment and extension charges in the amounts and
at the times as agreed between the Borrower and such Issuing Bank.

(iii) The renewal of any Letter of Credit shall be deemed to be an issuance of
such Letter of Credit, and if any Letter of Credit contains a provision pursuant
to which it is deemed to be renewed unless notice of termination is given by the
applicable Issuing Bank, such Issuing Bank shall give such notice of termination
if and only if (x) such Issuing Bank is so instructed by the Borrower in writing
not less than three Business Days prior to the deadline for doing so, (y) a Stop
Issuance Notice is in effect or (z) the extended term of such Letter of Credit
would end after the Letter of Credit Termination Date applicable to such Issuing
Bank. No Letter of Credit issued by any Issuing Bank shall have a term extending
or extendible beyond the Letter of Credit Termination Date applicable to such
Issuing Bank.

33

--------------------------------------------------------------------------------



(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Servicing Agent and the Servicing Agent shall promptly notify the Borrower
and each other Bank as to the amount to be paid as a result of such demand or
drawing and the date such payment is to be made by such Issuing Bank (the
“Payment Date”). The Borrower shall be irrevocably and unconditionally obligated
to reimburse such Issuing Bank for any amounts paid by such Issuing Bank upon
any drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind. Such reimbursement shall be due from the Borrower
on the date of receipt by it of notice from the applicable Issuing Bank of its
obligation to make such payment (or, if such notice is received by the Borrower
after 1:00 P.M. (New York time) on any date, on the next succeeding Business
Day); provided that if and to the extent any such reimbursement is not made by
the Borrower in accordance with this clause (i) or clause (ii) on the Payment
Date, then (irrespective of when notice thereof is received by the Borrower),
such reimbursement obligation shall bear interest, payable on demand, for each
day from and including the Payment Date to but not including the date such
reimbursement obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.

(ii) All such amounts paid by an Issuing Bank and remaining unpaid by the
Borrower (a “Reimbursement Obligation”) shall, if and to the extent that the
amount of such Reimbursement Obligation would be permitted as a Borrowing
pursuant to Section 2.01, and unless the Borrower otherwise instructs the
Servicing Agent by not less than one Business Day’s prior notice, convert
automatically to Base Rate Loans on the date such Reimbursement Obligation
arises. The Servicing Agent shall, on behalf of the Borrower (which hereby
irrevocably directs the Servicing Agent so to act on its behalf), give notice no
later than 11:00 A.M. (New York time) on such date requesting each Bank to make,
and each Bank hereby agrees to make, a Base Rate Loan, in an amount equal to
such Bank’s Percentage of the Reimbursement Obligation with respect to which
such notice relates. Each Bank shall make such Loan available to the Servicing
Agent at its address referred to in Section 9.01 in immediately available funds,
not later than 1:00 P.M. (New York time), on the date specified in such notice.
The Servicing Agent shall pay the proceeds of such Loans to the applicable
Issuing Bank, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

(iii) To the extent the Reimbursement Obligation is not refinanced by a Bank
pursuant to clause (ii) above, such Bank will pay to the Servicing Agent, for
the account of the applicable Issuing Bank, immediately upon such Issuing Bank’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Bank’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the
applicable Issuing Bank’s demand for such payment (or, if such demand is made
after 1:00 P.M. (New York time) on such date, from the next succeeding Business
Day) to the date of payment by such Bank of such amount at a rate of interest
per annum equal to the NYFRB Rate for the first three Business Days after the
date of such demand and thereafter at a rate per annum equal to the Base Rate
for each additional day. Each Issuing Bank will pay to each Bank ratably all
amounts received from the Borrower for application in payment of its
Reimbursement Obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to such Issuing Bank in respect of such Letter
of Credit pursuant hereto.

34

--------------------------------------------------------------------------------



(iv) In the event that any payment of any Reimbursement Obligation by the
Borrower to any Issuing Bank is required to be returned to the Borrower (x) if
and to the extent the Banks shall have previously funded their participations in
such Reimbursement Obligation pursuant to clause (iii) above, each Bank shall
return to such Issuing Bank any portion of such payment previously distributed
to it by such Issuing Bank and (y) if and to the extent the Banks shall not have
previously funded such Reimbursement Obligation, the Banks obligations under
clause (iii) above shall apply as if such Reimbursement Obligation were due but
not paid at such time.

(v) To the extent there is a conflict between this Agreement and any Issuing
Bank’s application, reimbursement agreement or related document or agreement,
the terms of this Agreement shall govern.

(d) Obligations Absolute. The obligations of the Borrower and each Bank under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit, or any term or provision therein or any document related hereto or
thereto;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Bank (including any
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

35

--------------------------------------------------------------------------------



(v) any statement or any other draft or document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other documents that do not comply with the terms of such Letter
of Credit; or

(vii) any other act or omission to act or delay of any kind by any Bank
(including any Issuing Bank), the Servicing Agent or any other Person or any
other event or circumstance whatsoever that might, but for the provisions of
this subsection (vii), constitute a legal or equitable discharge of, or provide
a right of setoff against, or defense to the Borrower’s or the Bank’s
obligations hereunder.

(e) Indemnification; Expenses.

(i) Borrower hereby indemnifies and holds harmless each Bank (including each
Issuing Bank) and the Servicing Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which it may reasonably incur in
connection with a Letter of Credit issued pursuant to this Section 2.18;
provided that the Borrower shall not be required to indemnify any Bank, or the
Servicing Agent, for any claims, damages, losses, liabilities, costs or
expenses, to the extent the same has been caused by the gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction)
of such Person; and provided further that indemnification for taxes shall be
subject to the provisions of Section 8.04.

(ii) Neither any of the Banks (including an Issuing Bank) nor the Servicing
Agent nor any of their officers or directors or employees or agents shall be
liable or responsible, by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
including without limitation any of the circumstances enumerated in Section
2.18(d) above or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that, notwithstanding Section 2.18(d), the Borrower shall have a claim for
direct (but not consequential, punitive or any other indirect) damage suffered
by it, to the extent caused by the Issuing Bank’s failure to exercise care when
handling a drawing under a Letter of Credit or determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties hereto agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

36

--------------------------------------------------------------------------------



(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Borrower under any other provision of this Agreement. To the extent the Borrower
does not indemnify an Issuing Bank as required by this subsection, the Banks
agree to do so ratably in accordance with their Commitments.

(f) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Servicing Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Servicing Agent and each Bank on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
available amount during the preceding calendar quarter of all Letters of Credit.

Section 2.19 Stop Issuance Notice. If the Required Banks determine at any time
that the conditions set forth in Section 3.02 would not be satisfied in respect
of a Borrowing at such time, then the Required Banks may request that the
Servicing Agent issue a “Stop Issuance Notice”, and the Servicing Agent shall
issue such notice to each Issuing Bank. Such Stop Issuance Notice shall be
withdrawn upon a determination by the Required Banks that the circumstances
giving rise thereto no longer exist. No Letter of Credit shall be issued while a
Stop Issuance Notice is in effect. The Required Banks may request issuance of a
Stop Issuance Notice only if there is a reasonable basis therefor, and shall
consider reasonably and in good faith a request from the Borrower for withdrawal
of the same on the basis that the conditions in Section 3.02 are satisfied;
provided that the Servicing Agent and the Issuing Banks may and shall
conclusively rely on any Stop Issuance Notice while it remains in effect. The
absence of a Stop Issuance Notice at any time shall not affect the rights and
obligations of the parties hereto at any time that the conditions set forth in
Section 3.02 would not be satisfied in respect of a Borrowing at such time or
create any implication that such conditions would be satisfied at such time.

Section 2.20 Defaulting Banks.

(a) If a Bank becomes, and during the period it remains, a Defaulting Bank, the
following provisions shall apply:

(i) such Defaulting Bank’s Letter of Credit Liabilities will, subject to the
limitation in the first proviso below and provided that no Event of Default has
occurred and is containing, automatically be reallocated (effective on the day
such Bank becomes a Defaulting Bank) among the Non-Defaulting Banks pro rata in
accordance with their respective Commitments; provided that (A) the sum of each
Non-Defaulting Bank’s aggregate principal amount of Loans and allocated share of
the Letter of Credit Liabilities may not in any event exceed the Commitment of
such Non-Defaulting Bank as in effect at the time of such reallocation and (B)
subject to Section 9.14, neither such reallocation nor any payment by a
Non-Defaulting Bank pursuant thereto will constitute a waiver or release of any
claim the Borrower, the Servicing Agent, any Issuing Bank, or any other Bank may
have against such Defaulting Bank or cause such Defaulting Bank to be a
Non-Defaulting Bank;

37

--------------------------------------------------------------------------------



(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s Letter of Credit Liabilities cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three Business Days after demand by the Servicing Agent (at
the direction of the applicable Issuing Bank(s)), (A) cash collateralize the
obligations of the Borrower in respect of such Letter of Credit Liabilities in
an amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Liabilities, or (B) make other arrangements satisfactory
to the Servicing Agent and the applicable Issuing Bank(s), as the case may be,
in their reasonable discretion to protect them against the risk of non-payment
by such Defaulting Bank;

(iii) any payment of principal, interest, fees or other amounts received by the
Servicing Agent for the account of such Defaulting Bank (whether voluntary or
mandatory, at maturity, pursuant to Article 6 or otherwise) or received by the
Servicing Agent from a Defaulting Bank pursuant to Section 9.04 shall be applied
at such time or times as may be determined by the Servicing Agent as follows:
first, to the payment of any amounts owing by such Defaulting Bank to the
Servicing Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to any Issuing Bank hereunder; third, to
cash collateralize the Letter of Credit Liabilities of such Defaulting Bank in
accordance with this Section 2.20; fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Servicing Agent; fifth, if so determined by the
Servicing Agent and the Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Bank’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the future Letter of Credit Liabilities of such Defaulting Bank
with respect to future Letters of Credit issued under this Agreement; sixth, to
the payment of any amounts owing to the Banks or the Issuing Banks as a result
of any judgment of a court of competent jurisdiction obtained by any Bank or the
Issuing Banks against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Liabilities in respect of which such Defaulting Bank has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all Non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Liabilities owed to, such Defaulting Bank until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities are held by
the Banks pro rata in accordance with the Commitments without giving effect to
Section 2.20(a)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post cash collateral pursuant to this Section 2.20(a)(iii)
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents hereto; and

38

--------------------------------------------------------------------------------



(iv) so long as such Bank is a Defaulting Bank or a Potential Defaulting Bank,
the Issuing Banks shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and such Defaulting
Bank’s or such Potential Defaulting Bank’s then outstanding Letter of Credit
Liabilities will be 100% covered by the Commitments of the Non-Defaulting Banks
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.20(a)(ii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Banks in a
manner consistent with Section 2.20(a)(ii) (and such Defaulting Bank or
Potential Defaulting Bank shall not participate therein).

(b) No Commitment of any Bank shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by the
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Bank under this Section 2.20 are in addition to any other rights and
remedies which the Borrower, the Servicing Agent, any Issuing Bank or any Bank
may have against such Defaulting Bank.

(c) If the Borrower, each Issuing Bank and the Servicing Agent agree in writing
in their reasonable determination that a Defaulting Bank or a Potential
Defaulting Bank should no longer be deemed to be a Defaulting Bank or a
Potential Defaulting Bank, as the case may be, the Servicing Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Servicing Agent may determine to be necessary
to cause the Loans to be funded and held on a pro rata basis by the Banks in
accordance with their Percentages, whereupon such Bank will cease to be a
Defaulting Bank or Potential Defaulting Bank; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Bank was a Defaulting Bank; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank or Potential Defaulting Bank
to Bank will constitute a waiver or release of any claim of any party hereunder
arising from such Bank’s having been a Defaulting Bank or Potential Defaulting
Bank.

(d) The Borrower may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than ten Business Days’ prior notice to
the Servicing Agent (which shall promptly notify the Banks thereof), and in such
event the provisions of Section 2.20(a)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Bank under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agents, the Servicing
Agent, any Issuing Bank or any Bank may have against such Defaulting Bank.

39

--------------------------------------------------------------------------------



ARTICLE 3
Conditions

Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

(a) receipt by the Administrative Agents of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agents
in form satisfactory to them of written confirmation from such party of
execution of a counterpart hereof by such party);

(b) receipt by the Administrative Agents of an opinion of Laura Stein, Esq.,
Executive Vice President – General Counsel and Corporate Affairs for the
Borrower, covering such additional matters relating to the transactions
contemplated hereby with respect to the Delaware General Corporation Law as the
Required Banks may reasonably request;

(c) receipt by the Administrative Agents of an opinion of Blohm Law, special
counsel for the Borrower, covering such additional matters relating to the
transactions contemplated hereby with respect to federal or New York state law
as the Required Banks may reasonably request;

(d) receipt by the Administrative Agents of all documents the Administrative
Agents may reasonably request relating to the existence of the Borrower, the
corporate authority for and the validity of this Agreement and the Notes, and
any other matters relevant hereto, all in form and substance satisfactory to the
Administrative Agents;

(e) payment by the Borrower to each Administrative Agent and to the Servicing
Agent for the account of each Bank a fee in the amounts heretofore mutually
agreed upon;

(f) receipt by the Administrative Agents of evidence of the termination of, and
payment in full of all amounts owing under, the $1,100,000,000 Credit Agreement
dated as of February 8, 2017 among the Borrower, the lenders parties thereto and
JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo, National Association,
as administrative agents, and each of the Banks that is a party to such credit
agreement hereby waives any requirement of prior notice for such termination or
payment;

(g) receipt by the Administrative Agents of an officer’s certificate from the
Borrower certifying that, since June 30, 2019, there has been no material
adverse change in the business, financial position, results of operations or
prospects of the Borrower and its Consolidated Subsidiaries, considered as a
whole, except as publicly disclosed prior to the date hereof,

(h) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Effective Date,
any Bank that has requested, in a written notice to the Borrower at least 10
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Bank of
its signature page to this Agreement, the condition set forth in this clause (h)
shall be deemed to be satisfied);

40

--------------------------------------------------------------------------------



provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
November 15, 2019. The Administrative Agents shall promptly notify the Borrower
and the Banks of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

Section 3.02 Borrowings and Letters of Credit Issuances. The obligation of any
Bank to make a Loan on the occasion of any Borrowing and the obligation of an
Issuing Bank to issue (or renew or extend the term of) any Letter of Credit is
subject to the satisfaction of the following conditions (unless waived in
accordance with Section 9.05):

(a) receipt by the Servicing Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03 or a Notice of Issuance as required by Section 2.18(b), as
the case may be;

(b) the fact that, immediately after such Borrowing or Letter of Credit
issuance, the Total Outstanding Amount will not exceed the aggregate amount of
the Commitments;

(c) the fact that, immediately before and after such Borrowing or Letter of
Credit issuance, no Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (other than the representations and warranties set forth in
Section 4.04(b) and 4.05(a)) shall be true on and as of the date of such
Borrowing or Letter of Credit issuance.

Each Borrowing or Letter of Credit issuance hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or
Letter of Credit issuance as to the facts specified in clauses (b), (c) and (d)
of this Section.

ARTICLE 4
Representations and Warranties

The Borrower represents and warrants that:

Section 4.01 Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or bylaws of the Borrower or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

41

--------------------------------------------------------------------------------



Section 4.03 Binding Effect. This Agreement constitutes a legal, valid and
binding agreement of the Borrower, and each Note, when executed and delivered in
accordance with this Agreement, will constitute a legal, valid and binding
obligation of the Borrower, in each case enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 4.04 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of June 30, 2019 and the related statements of consolidated
earnings and consolidated cash flows for the fiscal year then ended, reported on
by Ernst & Young LLP and set forth in the Borrower’s 2019 Form 10-K, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

(b) Since June 30, 2019, there has been no material adverse change in the
business, financial position, results of operations or prospects of the Borrower
and its Consolidated Subsidiaries, considered as a whole, except as publicly
disclosed prior to the date hereof.

Section 4.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which (a) could reasonably be expected to
have a material adverse effect on the business, consolidated financial position
or consolidated results of operations of the Borrower and its Consolidated
Subsidiaries considered as a whole except as publicly disclosed prior to the
date hereof or (b) in any manner draws into question the validity of this
Agreement or the Notes.

Section 4.06 Compliance with ERISA. Each member of the ERISA Group has
materially fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any material contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

Section 4.07 Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that Environmental Laws are unlikely to have a material adverse effect
on the business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole except as
publicly disclosed prior to the date hereof.

42

--------------------------------------------------------------------------------



Section 4.08 Taxes. United States Federal income tax returns of the Borrower and
its Subsidiaries have been examined and/or closed through the fiscal year ended
June 30, 2015. The Borrower and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

Section 4.09 Subsidiaries. Each of the Borrower’s corporate Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

Section 4.10 Full Disclosure. Subject to the proviso at the end of this Section
4.10, all information other than general market data heretofore furnished in
writing by the Borrower to any Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, when
taken as a whole, accurate in all material respects on the date as of which such
information is stated or certified. Subject to the qualification for Nonpublic
Information set forth in Section 5.01, the Borrower has disclosed to the Banks
in writing any and all facts which materially and adversely affect the business,
operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of the Borrower to perform its
obligations under this Agreement, provided that, with respect to projected
financial information or other forward-looking information (if any) the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

Section 4.11 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

Section 4.12 Investment Company Act. The Borrower is not an “investment company”
under the Investment Company Act of 1940, as amended.

43

--------------------------------------------------------------------------------



Section 4.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to achieve compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (acting in their capacities as such) with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees (acting in their capacities as such) and to
the knowledge of the Borrower, its directors and agents (acting in their
capacities as such), are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

ARTICLE 5
Covenants

The Borrower agrees that, so long as any Bank has any Credit Exposure hereunder:

Section 5.01 Information. The Borrower will deliver to the Servicing Agent (on
behalf of itself and the Banks):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
statements of consolidated earnings and consolidated cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related statements of consolidated earnings
and consolidated cash flows for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief financial
officer or the chief accounting officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.05 on the date of such
financial statements and (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

44

--------------------------------------------------------------------------------



(d) within five days after any executive officer or financial officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

(e) promptly upon the mailing thereof to the stockholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

(g) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might reasonably constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any material payment or contribution to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take; and

(h) promptly following, and in any event within 10 days of, any change in a
senior unsecured long-term debt rating by S&P or Moody’s, notice thereof; and

(i) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Administrative
Agent or the Servicing Agent, at the request of any Bank, may reasonably
request.

45

--------------------------------------------------------------------------------



Information required to be delivered pursuant to subsections (a), (b), (e) or
(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Servicing Agent for distribution to the Banks
that such information has been posted on the Borrower’s website on the Internet
at the website address listed on the signature pages hereof or at
http://www.sec.gov/edgar/searchedgar/webusers.htm; provided that such notice may
be included in a certificate delivered pursuant to subsection 5.01(c). Any
document or notice required to be delivered pursuant to this Section 5.01 may
also be delivered to the Servicing Agent for posting by the Servicing Agent to a
website or information platform accessible by the Banks (the “Platform”).
Concurrently with such delivery to the Servicing Agent, the Borrower shall
indicate in writing whether such document or notice contains Nonpublic
Information. The Borrower, each Agent and each Bank acknowledge that certain of
the Banks may be “public-side” Banks (i.e., Banks that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or their securities) and, if documents or notices required to be delivered
pursuant to this Section 5.01 or otherwise are being distributed by the
Servicing Agent through the Platform, any document or notice that the Borrower
has indicated contains Nonpublic Information shall not be posted on that portion
of the Platform designated for such public-side Banks and shall be treated as
confidential as set forth in Section 9.07. If the Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.01 contains
Nonpublic Information, the Servicing Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Banks
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities.

Section 5.02 Maintenance of Property; Insurance. (a) The Borrower will keep, and
will cause each Subsidiary to keep, all material property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; provided that nothing in this Section 5.02(a) shall prohibit the
disposal of any material property if the Borrower in good faith determines that
such disposal is in the best interest of the Borrower.

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective material properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against in the
same general area by companies of established repute engaged in the same or a
similar business; and will furnish to the Banks, upon request from the
Administrative Agents, information presented in reasonable detail as to the
insurance so carried.

Section 5.03 Conduct of Business and Maintenance of Existence. The Borrower will
continue, and will cause each Material Subsidiary to continue, to engage in
businesses of the same general types as are now conducted by the Borrower and
its Material Subsidiaries, and will preserve, renew and keep in full force and
effect, and will cause each Material Subsidiary to preserve, renew and keep in
full force and effect, their respective corporate existences and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 5.03 shall
prohibit (i) the merger of a Material Subsidiary into the Borrower or the merger
or consolidation of a Material Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Material Subsidiary and
if, in each case, after giving effect thereto, no Default shall have occurred
and be continuing or (ii) the termination of the corporate existence of any
Material Subsidiary if the Borrower in good faith determines that such
termination is in the best interest of the Borrower.

46

--------------------------------------------------------------------------------



Section 5.04 Compliance with Laws.

(a) The Borrower will comply, and cause each Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder), except
where (i) the failure to so comply, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacities
as such) with Anti-Corruption Laws and applicable Sanctions.

Section 5.05 Consolidated Interest Coverage Ratio. The Borrower will not permit
the ratio of Consolidated EBITDA to Consolidated Interest Expense for any four
consecutive fiscal quarters, commencing with the four fiscal quarters ending
December 31, 2019, to be less than 4.0:1.

Section 5.06 Negative Pledge. Neither the Borrower nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except as required by this Agreement and except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in a principal amount not exceeding $1,000,000
individually and not exceeding $10,000,000 in the aggregate;

(b) any Lien existing on the date of this Agreement, listed on Schedule 5.06 and
securing Debt outstanding on the date of this Agreement in a principal amount of
at least $1,000,000 individually;

(c) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;

(d) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(e) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrower or a Subsidiary
and not created in contemplation of such event;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased (other than any increase
reflecting the costs of such refinancing, extension, renewal or refunding) and
is not secured by any additional assets;

47

--------------------------------------------------------------------------------



(h) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding $200,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business;

(i) Liens on cash and cash equivalents securing Derivatives Obligations;
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $125,000,000;

(j) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any Subsidiary;

(k) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(l) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed $125,000,000.

Section 5.07 Consolidations, Mergers and Sales of Assets. The Borrower will not
(i) consolidate or merge with or into any other Person unless the Borrower
remains the surviving entity following such consolidation or merger, (ii) sell,
lease or otherwise transfer all or substantially all of the assets of the
Borrower to any other Person or (iii) sell, lease or otherwise transfer,
directly or indirectly, a substantial part of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any other Person if (in the case of this
clause (iii)) such sale will result in a material adverse change in the
business, financial position, results of operations or prospects of the Borrower
and its Subsidiaries, taken as a whole.

Section 5.08 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes. None of
such proceeds will be used, directly or indirectly, in violation of the Margin
Regulations. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of applicable law or regulation, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

48

--------------------------------------------------------------------------------



ARTICLE 6
Defaults

Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Loan or any
Reimbursement Obligation, or shall fail to pay within five days of the due date
thereof any interest, fees or any other amount payable hereunder;

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.05 to 5.08, inclusive;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by any Administrative Agent or the Servicing Agent at the request of any Bank;

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) the Borrower and/or one or more of its Subsidiaries shall fail to make one
or more payments in respect of Derivatives Obligations in an aggregate amount
exceeding the Materiality Threshold;

(f) any event or condition shall occur which results in the acceleration of Debt
of the Borrower and/or one or more of its Subsidiaries in an aggregate amount
that exceeds the Materiality Threshold or enables the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof;

(g) the Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

49

--------------------------------------------------------------------------------



(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $125,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose material
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $125,000,000;

(j) a judgment or order for the payment of money in excess of $125,000,000 shall
be rendered against the Borrower or any Material Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of 60 days, provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(j) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or

(k) (x) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) of 30% or more of the outstanding shares of common
stock of the Borrower or (y) during any period of twelve consecutive calendar
months, individuals who either were (1) directors of the Borrower on the first
day of such period or (2) nominated for election by the board of directors of
the Borrower, a majority of whom were directors on the first day of such period
or whose election or nomination for election was previously approved by a
majority of such directors, shall cease to constitute a majority of the board of
directors (excluding vacant seats) of the Borrower;

then, and in every such event, the Servicing Agent shall (i) if requested by
Banks having more than 50% in aggregate amount of the Commitments, by notice to
the Borrower terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Banks holding more than 50% of the aggregate principal
amount of the Loans, by notice to the Borrower declare the Loans (together with
accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Servicing Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

50

--------------------------------------------------------------------------------



Section 6.02 Notice of Default. The Servicing Agent shall give notice to the
Borrower under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

Section 6.03 Cash Cover. The Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Servicing Agent upon the
instruction of the Required Banks, pay to the Servicing Agent an amount in
immediately available funds (which funds shall be held by the Servicing Agent as
collateral pursuant to arrangements satisfactory to it) equal to the aggregate
amount available for drawing under all Letters of Credit outstanding at such
time; provided that upon the occurrence of any Event of Default specified in
Section 6.01(g) or Section 6.01(h) with respect to the Borrower, the Borrower
shall pay such amount forthwith without any notice or demand or any other act by
the Servicing Agent or the Banks.

ARTICLE 7
The Agents

Section 7.01 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agents and the Servicing Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
Notes as are delegated to the Administrative Agents and the Servicing Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents and the Banks, and neither the Borrower shall have rights as a third
party beneficiary of any of such provisions, except as expressly provided in
Section 7.06. It is understood and agreed that the use of the term “agent”
herein (or any other similar term) with reference to an Administrative Agent or
the Servicing Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 7.02 Rights as a Bank. JPMorgan Chase Bank, N.A., Citibank, N.A. and
Wells Fargo Bank, National Association shall have the same rights and powers in
its capacity as a Bank as any other Bank and may exercise the same as though it
were not an Agent and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include JPMorgan
Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association
serving as an Agent hereunder in its individual capacity. JPMorgan Chase Bank,
N.A., Citibank, N.A. and Wells Fargo Bank, National Association and their
respective affiliates may accept deposits from, lend money to, own securities
of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other affiliate of the Borrower as if it were not an Agent hereunder and without
any duty to account therefor to the Banks.

51

--------------------------------------------------------------------------------



Section 7.03 Duties of Agent; Exculpatory Provisions

(a) The duties of the Administrative Agents and the Servicing Agent hereunder
are solely administrative in nature and no Agent shall have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, neither the Administrative Agents nor the Servicing
Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that an Administrative Agent or the Servicing Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein);
provided that neither the Administrative Agents nor the Servicing Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose it to liability or that is contrary to this Agreement or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
debtor relief law; and

(iii) shall, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Related Parties that is communicated to or obtained
by the Person serving as an Administrative Agent or the Servicing Agent or any
of its Related Parties in any capacity.

(b) Neither the Administrative Agents nor the Servicing Agent shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Banks (or such other number or percentage of the Banks as shall
be necessary, or as it shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 or 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct. Neither the Administrative
Agents nor the Servicing Agent shall be deemed to have knowledge of any Default
or the event or events that give or may give rise to any Default unless and
until the Borrower or any Bank shall have given notice to such Agent describing
such Default and such event or events.

(c) Neither the Administrative Agents nor, the Servicing Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Administrative Agents.

(d) Nothing in this Agreement shall require any Administrative Agent, the
Servicing Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Bank and
each Bank confirms to each Administrative Agent any the Servicing Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by any
Administrative Agent or any of its Related Parties.

52

--------------------------------------------------------------------------------



Section 7.04 Reliance by Agent. Each Administrative Agent and the Servicing
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Administrative Agent and the Servicing Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank, each Administrative Agent and the Servicing Agent may
presume that such condition is satisfactory to such Bank unless an officer of
such Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Bank prior to the making of such Loan
or the issuance of such Letter of Credit, and in the case of a Borrowing, such
Bank shall not have made available to the Servicing Agent such Bank’s ratable
portion of such Borrowing. Each Administrative Agent and the Servicing Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 7.05 Delegation of Duties. Each Administrative Agent and the Servicing
Agent may perform any and all of its duties and exercise its rights and powers
hereunder by or through any one or more sub-agents appointed by such Agent. Each
Administrative Agent and the Servicing Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. Each such sub-agent and the Related Parties of each
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article 7 and Section 9.03 (as though such sub-agents were
the “Agent” under this Agreement) as if set forth in full herein with respect
thereto.

Section 7.06 Resignation of Agent. (a) The Servicing Agent may at any time give
notice of its resignation to the Banks and the Borrower. Upon receipt of any
such notice of resignation, the Required Banks shall have the right, subject to
approval by the Borrower so long as no Event of Default has occurred and is
continuing (such approval not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Servicing Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Banks) (the “Resignation Effective Date”), then the retiring Servicing
Agent may (but shall not be obligated to), on behalf of the Banks, appoint a
successor Servicing Agent meeting the consent requirements and qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

53

--------------------------------------------------------------------------------



(b) (i) If the Person serving as Servicing Agent is a Defaulting Bank pursuant
to clause (v) of the definition thereof, the Required Banks may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Servicing Agent and, subject to approval by the
Borrower so long as no Event of Default has occurred and is continuing (such
approval not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Banks) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(ii) If a Person serving as an Administrative Agent is a Defaulting Bank
pursuant to clause (v) of the definition thereof, the Required Banks may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as an Administrative Agent and, subject to
approval by the Borrower so long as no Event of Default has occurred and is
continuing (such approval not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Banks and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Banks), then such removal shall
nonetheless become effective in accordance with such notice on such date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Servicing Agent shall be
discharged from its duties and obligations as Servicing Agent hereunder (except
that in the case of any collateral security held by the Servicing Agent on
behalf of the Banks or the Issuing Banks hereunder, the retiring or removed
Servicing Agent shall continue to hold such collateral security until such time
as a successor Servicing Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Servicing Agent, all payments,
communications and determinations provided to be made by, to or through the
Servicing Agent shall instead be made by or to each Bank and Issuing Bank
directly, until such time, if any, as a successor Servicing Agent is appointed
as provided for above. Upon the acceptance of a successor’s appointment as
Servicing Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties as Servicing Agent of the
retiring or removed Servicing Agent (other than any rights to indemnity payments
owed to the retiring or removed Servicing Agent), and the retiring or removed
Servicing Agent shall be discharged from all of its duties and obligations as
Servicing Agent hereunder (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Servicing
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Servicing Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Servicing Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Servicing Agent was acting as Servicing Agent.

(d) Any resignation pursuant to this Section by a Person acting as Servicing
Agent shall, unless such Person shall notify the Borrower and the Banks
otherwise, also act to relieve such Person and its affiliates of any obligation
to issue new, or extend existing, Letters of Credit where such issuance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Servicing Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank to the extent that
such obligation to issue Letters of Credit is not assumed by another Issuing
Bank, (ii) the retiring Issuing Bank shall be discharged from all of its duties
and obligations hereunder except in relation to outstanding Letters of Credit
issued by it and (iii) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or, if such substitution is not practicable, make such other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit,
provided that if the arrangements satisfactory to the retiring Issuing Bank
include any “back-to-back” Letters of Credit issued in favor of the retiring
Issuing Bank, then any fees payable by the Borrower in accordance with Section
2.09(b)(ii) with respect to the “back-to-back” Letters of Credit shall be for
the account of the retiring Issuing Bank, and the amount of such “back-to-back”
Letters of Credit shall not be taken into account in calculating Letter of
Credit Liabilities or fees payable by the Borrower in accordance with Section
2.09(b)(i).

54

--------------------------------------------------------------------------------



Section 7.07 Non-Reliance on Agent and Other Banks. (a) Each Bank confirms to
each Agent, each other Bank and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on any Agent, any other Bank or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder is suitable and
appropriate for it.

(b) Each Bank acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon any Agent, any other Bank or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon any Agent, any other Bank or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement based on such documents and information as it shall from time to
time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

55

--------------------------------------------------------------------------------



(iv) the adequacy, accuracy and/or completeness of any information delivered by
any Agent, any other Bank or by any of their respective Related Parties under or
in connection with this Agreement, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement.

Section 7.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as an Agent or as a Bank
hereunder.

Section 7.09 Fees. The Borrower shall pay to the Servicing Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Servicing Agent.

Section 7.10 Bank ERISA Representation. (a) Each Bank (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Administrative
Agents and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Bank,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agents, in their sole discretion, and such
Bank.

56

--------------------------------------------------------------------------------



(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agents
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
no Administrative Agent is a fiduciary with respect to the assets of such Bank
involved in such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agents under this Agreement or any documents
related hereto or thereto).

As used in this Section:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE 8
Change in Circumstances

Section 8.01 Alternate Rate of Interest. (a) If on or prior to the first day of
any Interest Period for any Euro-Dollar Loan or Competitive Bid LIBOR Loan:

(i) the Servicing Agent is advised by the Required Banks that deposits in
dollars (in the applicable amounts) are not being offered to the Required Banks
in the relevant market for such Interest Period, or

(ii) in the case of a Euro-Dollar Loan, Banks having 50% or more of the
aggregate amount of the Commitments advise the Servicing Agent that the London
Interbank Offered Rate, as determined by the Servicing Agent, will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Dollar Loans for such Interest Period, the Servicing Agent shall forthwith
give notice thereof to the Borrower and the Banks, whereupon until the Servicing
Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the obligations of the Banks to make Euro-Dollar
Loans, or to continue to convert outstanding Loans as or into Euro-Dollar Loans
shall be suspended and (ii) each outstanding Euro-Dollar Loan shall be converted
into a Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Servicing Agent on or prior
to the first day of any Interest Period of any affected Borrowing for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, (i) if such affected Borrowing is a Euro-Dollar Borrowing, such
Borrowing shall instead be made as a Base Rate Borrowing and (ii) if such
affected Borrowing is a Competitive Bid LIBOR Borrowing, the Competitive Bid
LIBOR Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day.

57

--------------------------------------------------------------------------------



(b) Notwithstanding anything to the contrary herein, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Servicing Agent and the Borrower may amend this Agreement to replace the
Euro-Dollar Rate with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 P.M. on the fifth
(5th) Business Day after the Servicing Agent has posted such proposed amendment
approved by the Borrower to all Banks and the Borrower, so long as the Servicing
Agent has not received, by such time, written notice of objection to such
proposed amendment from Banks comprising the Required Banks; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Banks
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Banks comprising the Required Banks have
delivered to the Servicing Agent written notice that such Required Banks accept
such amendment. No replacement of Euro-Dollar Rate with a Benchmark Replacement
will occur prior to the applicable Benchmark Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Servicing Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that the Servicing Agent shall post any such amendment
implementing such Benchmark Replacement Conforming Changes to the Lenders and
the Borrower reasonably promptly after such amendment becomes effective.

(d) The Servicing Agent will promptly notify the Borrower and the Banks of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Servicing Agent or
Banks pursuant to this Section 8.01, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 8.01.

58

--------------------------------------------------------------------------------



(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request delivered after such
commencement that requests the conversion of any Borrowing to, or continuation
of any Committed Borrowing as, a Euro-Dollar Borrowing shall be ineffective,
(ii) if any Borrowing Request delivered after such commencement requests a
Euro-Dollar Borrowing, such Borrowing shall be made as an Base Rate Borrowing
and (iii) any request by the Borrower for a Competitive Bid LIBOR Borrowing
shall be ineffective.

Section 8.02 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Euro-Dollar Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Bank shall so notify the Servicing Agent,
the Servicing Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the Servicing
Agent that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans,
shall be suspended. Before giving any notice to the Servicing Agent pursuant to
this Section, such Bank shall designate a different Euro-Dollar Lending Office
if such designation will avoid the need for giving such notice and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank. If such
notice is given, each Euro-Dollar Loan of such Bank then outstanding shall be
converted into a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank may lawfully
continue to maintain and fund such Loan as a Euro-Dollar Loan to such day or
(ii) immediately if such Bank shall determine that it may not lawfully continue
to maintain and fund any such Loan as a Euro-Dollar Loan to such day. Interest
and principal on any such Base Rate Loan shall be payable on the same dates as,
and on a pro rata basis with, the interest and principal payable on the related
Euro-Dollar Loans of the other Banks.

59

--------------------------------------------------------------------------------



Section 8.03 Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Euro-Dollar Loan or Letter of Credit or any
obligation to make Committed Euro-Dollar Loans or issue or participate in
Letters of Credit or (y) the date of the related Competitive Bid Quote, in the
case of any Competitive Bid Loan, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve,
compulsory loan, special deposit, insurance assessment or similar requirement
(including, without limitation, any such requirement imposed by the Board, but
excluding with respect to any Euro-Dollar Loan any such requirement with respect
to which such Bank is entitled to compensation during the relevant Interest
Period under Section 2.16) against assets of, deposits with or for the account
of, or credit extended by, any Bank (or its Applicable Lending Office) or shall
impose on any Bank (or its Applicable Lending Office) or on the London interbank
market any other condition, cost or expense (other than taxes) affecting its
Fixed Rate Loans or the Letters of Credit, its Note evidencing Fixed Rate Loans
or its obligation to make Fixed Rate Loans or its obligations hereunder in
respect to Letters of Credit and the result of any of the foregoing is to
increase the cost to such Bank (or its Applicable Lending Office) of making,
continuing, converting to or maintaining any Fixed Rate Loan or Letter of
Credit, or to reduce the amount of any sum received or receivable by such Bank
(or its Applicable Lending Office) under this Agreement or under its Note with
respect thereto, by an amount deemed by such Bank to be material, then, within
30 days after demand by such Bank (with a copy to the Servicing Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction; provided that the
Borrower shall not be required to compensate a Bank pursuant to this Section
8.03(a) for any increased costs or reductions incurred more than 180 days prior
to the date that such Bank notifies the Borrower and the Servicing Agent of the
event described in this Section 8.03(a) that gives rise to such increased cost
or reduction and of such Bank’s intention to claim compensation therefor, and
provided further that if the event giving rise to such increased cost or
reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 30
days after demand by such Bank (with a copy to the Servicing Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction; provided that the
Borrower shall not be required to compensate a Bank pursuant to this Section
8.03(b) for any reductions incurred more than 180 days prior to the date that
such Bank so notifies the Borrower and the Servicing Agent of the event
described in this Section 8.03(b) that gives rise to such reduction and of such
Bank’s intention to claim compensation therefor, and provided further that if
the event giving rise to such increased cost or reduction is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

60

--------------------------------------------------------------------------------



(c) Each Bank will promptly notify the Borrower and the Servicing Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Any Bank’s claim for compensation under this
Section 8.03 shall certify that the claim for additional amounts referred to
therein is generally consistent with such Bank’s treatment of similarly situated
customers of such Bank whose transactions with such Bank are similarly affected
by the change in circumstances giving rise to such payment, but such Bank shall
not be required to disclose any confidential or proprietary information therein.

(d) For the avoidance of doubt, this Section 8.03 shall apply to all rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, guidelines or directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, regardless
of the date adopted, issued, promulgated or implemented.

Section 8.04 Taxes. (a) Any and all payments by the Borrower to or for the
account of any Bank or the Servicing Agent hereunder or under any Note shall be
made without deduction for any Taxes or Other Taxes; provided that, if the
Borrower shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Bank or the Servicing Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Servicing Agent, at its address referred to in Section 9.01, the
original or a certified copy of a receipt evidencing payment thereof.

(b) The Borrower agrees to indemnify, without duplication, each Bank and the
Servicing Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by such Bank or the Servicing Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be paid
within 15 days after such Bank or the Servicing Agent (as the case may be) makes
demand therefor.

61

--------------------------------------------------------------------------------



(c) Each Bank and successor Servicing Agent that is not a U.S. Person (each, a
“Foreign Bank”), to the extent it is legally entitled to do so, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Bank listed on the signature pages hereof and on or prior to the date on which
it becomes a Bank in the case of each other Bank and on or prior to the date it
becomes the Servicing Agent in the case of the successor Servicing Agent, and
from time to time thereafter if requested in writing by the Borrower or the
Servicing Agent, shall provide the Borrower and the Servicing Agent with
whichever of the following is applicable:

(i) Executed copies of Internal Revenue Service form W-8ECI, W-8BEN or W-8BEN-E,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Bank or such Servicing Agent is entitled to
benefits under an income tax treaty to which the United States is a party which
exempts such Bank or such Servicing Agent from United States withholding tax or
reduces the rate of withholding tax on payments of interest or other applicable
payments to or for the account of such Bank or such Servicing Agent or
certifying that the income receivable pursuant to this Agreement or any Note is
effectively connected with the conduct of a trade or business in the United
States;

(ii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Bank is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (y) executed copies of
Internal Revenue Service form W-8BEN or W-BEN-E; and

(iii) to the extent a Foreign Bank is not the beneficial owner, executed copies
of Internal Revenue Service form W-8IMY, accompanied by Internal Revenue Service
form W-8ECI, Internal Revenue Service form W-8BEN, Internal Revenue Service form
W-8BEN-E, Internal Revenue Service form W-9, and/or other certification
documents necessary or sufficient to establish a reduction or elimination of
withholding tax from the Foreign Bank and each beneficial owner, as applicable.

(d) If a payment made to a Bank or a successor Servicing Agent hereunder or
under any Note would be subject to U.S. federal withholding Tax imposed by FATCA
if such Bank or such Servicing Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Bank or such
Servicing Agent shall deliver to the Borrower and the Servicing Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Servicing Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Servicing Agent as may be necessary for the Borrower and the
Servicing Agent to comply with their obligations under FATCA and to determine
that such Bank or such Servicing Agent has complied with such Bank’s or such
Servicing Agent’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(e) Each Bank and the Servicing Agent (or successor Servicing Agent, as
applicable) that is a U.S. Person, on or prior to the date of its execution and
delivery of this Agreement in the case of each Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Bank in the case
of each other Bank and on or prior to the date it becomes the Servicing Agent in
the case of a successor Servicing Agent, and from time to time thereafter if
requested in writing by the Borrower or the Servicing Agent (but only so long as
such Bank or such Servicing Agent remains lawfully able to do so), shall provide
the Borrower and the Servicing Agent with a duly executed and properly completed
Internal Revenue Service form W-9, or any successor form prescribed by the
Internal Revenue Service.

62

--------------------------------------------------------------------------------



(f) Each Bank and the Servicing Agent (or successor Servicing Agent, as
applicable) agree that if any form or certification it previously delivered
pursuant to Section 8.04(c) through (e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification (provided
that, in the case of any form or certification that expires or becomes obsolete,
such Bank or Servicing Agent, as applicable, shall only update such form upon
written request from the Borrower or the Servicing Agent, as applicable) or
promptly notify the Borrower and the Servicing Agent in writing of its legal
inability to do so.

(g) For any period with respect to which a Bank or Servicing Agent has failed to
comply with its obligations under Sections 8.04(c) through (f), such Bank or
Servicing Agent shall not be entitled to indemnification or compensation under
Section 8.04(a) or (b) with respect to Taxes imposed by the United States or any
political subdivision thereof; provided that if a Bank, which is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Bank shall reasonably request to assist such Bank
to recover such Taxes.

(h) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Bank.

(i) If any Bank or the Servicing Agent determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes (including by virtue of a
credit against other Taxes or Other Taxes) as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 8.04, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower with respect to the Taxes or Other Taxes giving
rise to such refund or credit), net of all reasonable out-of-pocket expenses of
the Bank or the Servicing Agent and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund);
provided, that the Borrower, upon the request of such Bank or the Servicing
Agent, as applicable, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) to such Bank or the Servicing Agent in the event such Bank or the
Servicing Agent is required to repay such refund to such governmental authority.
Notwithstanding anything to the contrary in this clause (i), in no event will
the Servicing Agent or any Bank be required to pay any amount to the Borrower
pursuant to this clause (i) the payment of which would place the Servicing Agent
or such Bank in a less favorable net after-Tax position than the Servicing Agent
or such Bank would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Servicing Agent or any Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

63

--------------------------------------------------------------------------------



(j) Each party’s obligations under this Section 8.04 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement or any Note.

Section 8.05 Base Rate Loans Substituted for Affected Fixed Rate Loans. If (i)
the obligation of any Bank to make, or to continue or convert outstanding Loans
as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii)
any Bank has demanded compensation under Section 8.03 or 8.04 with respect to
its Euro-Dollar Loans, and in any such case the Borrower shall, by at least
three Business Days’ prior notice to such Bank through the Servicing Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist all Loans
which would otherwise be made by such Bank as (or continued as or converted to)
Euro-Dollar Loans shall instead be Base Rate Loans on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks. If such Bank notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Euro-Dollar Loan on the first day of the next succeeding Interest Period
applicable to any related Euro-Dollar Loans of the other Banks.

Section 8.06 Replacement of Banks. If (a) the obligation of any Bank to make
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (b) any Bank has
demanded compensation under Section 8.03 or 8.04, (c) any Bank is a Defaulting
Bank or (d) any Bank does not approve any consent, waiver or amendment that (x)
requires the approval of all affected Banks in accordance with the terms of
Section 9.05 and (y) has been approved by the Required Banks, then the Borrower
may, at its sole expense and effort, upon notice to such Bank and the Servicing
Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 8.03 or Section 8.04) and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Bank, if a Bank accepts such assignment); provided that:

(i) the Borrower shall have paid to the Servicing Agent the assignment fee (if
any) specified in Section 9.06(b)(iv);

(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, its Letter of Credit Liabilities for drawn but
unreimbursed amounts, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under Section 2.14) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.03 or payments required to be made pursuant to Section 8.04,
such assignment will result in a reduction in such compensation or payments
thereafter;

64

--------------------------------------------------------------------------------



(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Bank meeting the conditions
of clause (d) above, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

ARTICLE 9
Miscellaneous

Section 9.01 Notices. (a) Notices General. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

(A) if to the Borrower, any Administrative Agent, the Servicing Agent or any
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on its signature page hereto or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(B) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Banks and
the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites), provided
that the foregoing shall not apply to notices to any Bank or Issuing Bank
pursuant to Article II if such Bank or Issuing Bank, as applicable, has notified
the Servicing Agent that it is incapable of receiving notices under such Article
by electronic communication. The Servicing Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

65

--------------------------------------------------------------------------------



Unless the Servicing Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Servicing Agent may, but shall not be obligated
to, make the Communications available to the Issuing Banks and the Banks by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission systems.

(ii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE SERVICING AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE SERVICING AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
PLATFORM. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Servicing Agent pursuant to this Agreement or the transactions
contemplated therein which is distributed to the Servicing Agent, any Bank or
any Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform.

Section 9.02 No Waivers. No failure or delay by any Agent or Bank in exercising
any right, power or privilege hereunder or under any Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

66

--------------------------------------------------------------------------------



Section 9.03 Expenses, Indemnification. (a) The Borrower shall pay (i) all
out-of-pocket expenses of the Agents, including reasonable fees and
disbursements of one joint special counsel for the Agents, in connection with
the preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
each Agent and Bank, including the reasonable fees and disbursements of counsel,
in connection with such Event of Default and collection, bankruptcy, insolvency
and other enforcement proceedings resulting therefrom.

(b) The Borrower agrees to indemnify each Agent, Issuing Bank and Bank and their
respective Related Parties (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel (which shall be limited, in the case of any one
proceeding or series of related proceedings, to the fees, charges and
disbursements of one counsel to all Indemnitees (and if reasonably necessary, of
one regulatory counsel and one local counsel in any relevant jurisdiction), and
solely in the case of an actual or potential conflict of interest notified to
the Borrower in writing, of one additional counsel (and if reasonably necessary,
of one regulatory counsel and one local counsel in any relevant jurisdiction)),
which may be incurred by such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened, relating to or arising out of
this Agreement, any Letter of Credit or any Note or any actual or proposed use
of proceeds of Loans or Letters of Credit hereunder (including the refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); provided that no Indemnitee shall have the
right to be indemnified hereunder (i) for such Indemnitee’s or any of its
Related Parties’ own gross negligence or willful misconduct or material breach
of this Agreement, in each case, as determined by a court of competent
jurisdiction in a final non-appealable judgment, or (ii) in respect of any
disputes between or among any Indemnitees other than an Indemnitee in its
capacity as Agent. To the fullest extent permitted by applicable law, no party
to this Agreement or any Indemnitee shall assert, and each hereby waives, any
claim, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
obligations to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which any
Indemnitee is entitled to indemnification hereunder. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

67

--------------------------------------------------------------------------------



(c) Reimbursement by Banks. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to any Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Bank severally agrees to
pay to such Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Bank’s Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on
each Bank’s share of the Total Outstanding Amount at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Bank); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Banks under this paragraph (c) are several
and not joint.

Section 9.04 Sharing of Set-Offs. If any Bank shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Bank receiving payment of a proportion of the aggregate amount of its
Loans, Letter of Credit Liabilities and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Bank receiving such greater proportion shall (a) notify the Servicing Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Loans, Letter of Credit Liabilities and such other obligations of the other
Banks, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Banks ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Bank), or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or Letter of Credit Liabilities to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Borrower in the amount of such
participation.

Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and by the Required Banks (and, if the
rights or duties of any Agent or Issuing Bank are affected thereby, by it);
provided that no such amendment or waiver shall, unless signed by each affected
Bank, (i) increase or extend the Commitment of any Bank, (ii) reduce the
principal of or rate of interest on any Loan or Letter of Credit Liabilities or
any fees hereunder (with any waiver of the default interest rate not to be
considered a reduction of the interest rate) or (iii) postpone the date fixed
for any payment of principal of or interest on any Loan or Letter of Credit
Liabilities or any fees hereunder or for the termination of any Commitment or
Letter of Credit; and provided further that, unless signed by all Banks, no such
amendment or waiver shall change the percentage of the Credit Exposures, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Section or any other provision of this Agreement.

68

--------------------------------------------------------------------------------



Section 9.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of all Banks, and no
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Sections 9.06(b)
and (c), (ii) by way of participation in accordance with the provisions of
Section 9.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.06(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.06(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agents, the Servicing Agent and the Banks) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and/or the Loans at the time owing to it or in the case of an
assignment to a Bank or an affiliate of a Bank, no minimum amount need be
assigned; and

(B) in any case not described in Section 9.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Bank subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Servicing Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Servicing Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

69

--------------------------------------------------------------------------------



(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.06(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Bank
or an affiliate of a Bank; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Servicing Agent within five Business Days after having received
notice thereof;

(B) the consent of each Administrative Agent and the Servicing Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Bank with a Commitment under this
Agreement or an affiliate of such Bank; and

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Servicing Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Servicing Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Bank, shall deliver to
the Servicing Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Subsidiaries or affiliates or (B) to any
Defaulting Bank or any of its subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Servicing Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Servicing Agent, the
applicable Percentage of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Servicing Agent, each Issuing Bank and
each other Bank hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.

70

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Servicing Agent pursuant to
Section 9.06(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 8.03 and
9.03 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with Section
9.06(d) and shall be subject to the Participant Register registration
requirements set forth therein.

(c) Register. The Servicing Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Servicing Agent and the Banks shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Bank hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower, any Agent or any Issuing Bank, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agents, the Issuing Banks and
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. For the avoidance
of doubt, each Bank shall be responsible for the indemnity under Section 9.03(c)
with respect to any payments made by such Bank to its Participant(s).

71

--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to the first proviso to Section
9.05 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 8.03 and 8.04 (subject to
the requirements and limitations therein, including the requirements under
Sections 8.04(c) through (f) (it being understood that the documentation
required under Sections 8.04(c) through (f) shall be delivered to the
participating Bank)) to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to Section 9.06(b); provided that such
Participant (A) agrees to be subject to the provisions of Sections 8.03, 8.04
and 8.06 as if it were an assignee under paragraph (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 8.03 or
8.04, with respect to any participation, than its participating Bank would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the Participant
acquired the applicable participation. Each Bank that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 8.06 with
respect to any Participant. Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations hereunder) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Servicing Agent (in its capacity as Servicing Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

72

--------------------------------------------------------------------------------



Section 9.07 Confidentiality. The Agents and each Bank agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its affiliates and to its and its affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or its affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.07, to (i) any
Eligible Assignee of or Participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the Agents,
any Bank, the Issuing Bank or any of their respective affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or its business, other than any
such information that is available to the Agents, any Bank or any Issuing Bank
on a nonconfidential basis prior to disclosure by the Borrower, provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.08 Collateral. Each of the Banks represents to each Agent and each of
the other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.

Section 9.09 Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the laws of the State
of New York. Each of the parties hereto hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Borrower, any Administrative Agent, the Servicing Agent,
any Bank or any Related Party of the foregoing in any way relating to this
Agreement or the transactions relating hereto, in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State or, to the fullest extent permitted by
applicable law, in such federal court. Notwithstanding the foregoing sentence,
each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto hereby irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

73

--------------------------------------------------------------------------------



Section 9.10 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.11 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.12 USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-
56 (signed into law October 26, 2001) and the Beneficial Ownership Regulation,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Bank to identify the Borrower in
accordance with said USA Patriot Act and the Beneficial Ownership Regulation.

Section 9.13 No Fiduciary Duty. Each Agent, each Bank and their affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in this Agreement or the related documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Banks and the Borrower, its stockholders or its
affiliates. The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement and the related documents are arm’s-length
commercial transactions between the Banks, on the one hand, and the Borrower, on
the other, (ii) in connection therewith and with the process leading to such
transaction each of the Banks is acting solely as a principal and not the agent
or fiduciary of the Borrower, its management, stockholders, creditors or any
other person, (iii) no Bank has assumed an advisory or fiduciary responsibility
in favor of the Borrower with respect to the transactions contemplated hereby or
the process leading thereto (irrespective of whether any Bank or any of its
affiliates has advised or is currently advising the Borrower on other matters)
or any other obligation to the Borrower except the obligations expressly set
forth in this Agreement or the related documents and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that any
Bank has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

74

--------------------------------------------------------------------------------



Section 9.14 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

75

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE CLOROX COMPANY     By:      /s/ Kevin B. Jacobsen Name: Kevin B. Jacobsen
Title: Executive Vice President - Chief Financial Officer     By: /s/ Patricia
P. Gonzalez Name: Patricia P. Gonzalez Title: Vice President - Treasurer




Address: 1221 Broadway Oakland, California 94612 Attention:        Michael
Iracondo, Assistant Treasurer

Taxpayer Identification Number:        31-0595760     Website: www.clorox.com




[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,        as a Bank, as Servicing Agent and as
       Administrative Agent     By:      /s/ Tony Yung Name: Tony Yung Title:
Executive Director

  Address: 500 Stanton Christiana Road NCC 5, 1st Floor Newark, DE 19713-2107
Attention: Himran Aziz Telephone:      302-634-1027 Email: himran.aziz@chase.com




[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




CITIBANK, N.A.,        as a Bank and as Administrative Agent     By:      /s/
Carolyn Kee Name: Carolyn Kee Title: Vice President

  Address: 388 Greenwich Street New York, NY 10013 Attention:      Sirin Neyzi
Facsimile: 212-816-7163




[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and as Administrative Agent  
  By:      /s/ Joseph Gricco Name: Joseph Gricco Title: Vice President

  Address: 7711 Plantation Rd. Roanoke, VA 24019 Attention: Rachel Downs
Telephone:      540-759-3124 Facsimile: 866-270-7214




[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




MUFG BANK, LTD., as a Bank     By:      /s/Henry Schwarz Name: Henry Schwarz
Title: Authorized Signatory










[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Bank     By:       /s/ John Flores Name: John Flores
Title: Authorized Signatory










[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Bank     By:      /s/ Jeff Benedix Name:
Jeff Benedix Title: Vice President










[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Bank     By:      /s/ Annie Carr Name: Annie Carr
Title: Authorized Signatory










[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Bank     By:   /s/ Michael King Name: Michael
King Title: Authorized Signatory






[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Bank     By:   /s/ Robb Gass Name: Robb Gass
Title: Managing Director






[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




BANK OF CHINA, LOS ANGELES
BRANCH, as a Bank     By:   /s/ Yong Ou Name: Yong Ou Title: SVP & Branch
Manager






[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




BANK OF THE WEST, as a Bank     By:   /s/ Amr Guendia Name: Amr Guendia Title:
Managing Director






[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Bank     By:   /s/ Jeffrey Leets Name: Jeffery
Leets Title: Second Vice President






[Clorox Credit Agreement Signature Page]

--------------------------------------------------------------------------------



COMMITMENT SCHEDULE

Commitment Letter of Credit
Commitment JPMorgan Chase Bank, N.A. $150,000,000.00 $33,333,333.34 Citibank,
N.A. $150,000,000.00 $33,333,333.33 Wells Fargo Bank, National Association
$150,000,000.00 $33,333,333.33 MUFG Bank, Ltd. $120,000,000.00 Royal Bank of
Canada $120,000,000.00 U.S. Bank National Association $120,000,000.00 Goldman
Sachs Bank USA $90,000,000.00 Morgan Stanley Bank, N.A. $90,000,000.00 The Bank
of Nova Scotia $90,000,000.00 Bank of China, Los Angeles Branch $45,000,000.00
Bank of the West $45,000,000.00 The Northern Trust Company $30,000,000.00 Total
Commitments $1,200,000,000.00 $100,000,000.00


--------------------------------------------------------------------------------



PRICING SCHEDULE

The “Facility Fee Rate”, the “Applicable Margin” for Euro-Dollar Loans and Base
Rate Loans and the “Letter of Credit Fee” for any day are the respective
percentages set forth below in the applicable row and column based upon the
utilization and Status that exists on such day.

Status Level I Level II Level III Level IV Level V Applicable Margin for      
0.700%       0.805%       0.910%       1.025%       1.125% Euro-Dollar Loans:
Applicable Margin for 0.000% 0.000% 0.000% 0.025% 0.125% Base Rate Loans:
Facility Fee Rate: 0.050% 0.070% 0.090% 0.100% 0.125% Letter of Credit Fee:
0.700% 0.805% 0.910% 1.025% 1.125%

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraphs of this Schedule:

“Level I Status” exists at any date if, at such date, the Borrower’s long-term
debt is rated at least A+ by S&P or A1 by Moody’s.

“Level II Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least A by S&P or A2 by Moody’s and (ii) Level I
Status does not exist.

“Level III Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least A- by S&P or A3 by Moody’s and (ii) neither
Level I Status nor Level II Status exists.

“Level IV Status” exists at any date if, at such date, (i) the Borrower’s
long-term debt is rated at least BBB+ by S&P or Baa1 by Moody’s and (ii) none of
Level I Status, Level II Status or Level III Status exists.

“Level V Status” exists at any date if, at such date, no other Status exists.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the Debt under this Agreement or, if none, the senior unsecured
long-term debt securities of the Borrower without third-party credit
enhancement, and any rating assigned to any other debt security of the Borrower
shall be disregarded. The rating in effect at any date is that in effect at the
close of business on such date.

If the Borrower is split-rated by S&P and Moody’s and the ratings differential
is one level, the higher of the two ratings will apply (e.g., A-/Baa1 results in
Level III Status). If the Borrower is split-rated and the ratings differential
is more than one level, the rating that is one level below the higher rating
will apply (e.g., A-/Baa2 results in Level IV Status).

--------------------------------------------------------------------------------



Exhibits






--------------------------------------------------------------------------------



EXHIBIT A - Note

NOTE

New York, New York [Date]

For value received, THE CLOROX COMPANY, a Delaware corporation (the “Borrower”),
promises to pay to __________________________ (the “Bank”), for the account of
its Applicable Lending Office, the unpaid principal amount of each Loan made by
the Bank to the Borrower pursuant to the Credit Agreement referred to below on
the maturity date provided for in the Credit Agreement. The Borrower promises to
pay interest on the unpaid principal amount of each such Loan on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall he made in lawful money of the United States in
Federal or other immediately available funds at the office of JPMorgan Chase
Bank, N.A., [Address].

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is a registered obligation and, upon surrender of this note for
registration of transfer, duly endorsed, or accompanied by a written instrument
of transfer duly executed, by the registered Bank hereof or such Bank’s attorney
duly authorized in writing, a new note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer and recordation in the Register, the
Borrower will treat the Person in whose name this note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Borrower will not be affected by any notice to the contrary.

[SIGNATURE PAGES TO FOLLOW]

A-1

--------------------------------------------------------------------------------



This note is one of the Notes referred to in the Credit Agreement dated as of
November 15, 2019 among the Borrower, the banks listed on the signature pages
thereof, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank,
National Association, as Administrative Agents, and JPMorgan Chase Bank, N.A.,
as Servicing Agent (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

THE CLOROX COMPANY     By:                                                  
Name: Title:   By: Name: Title:

 

 

 

 

 

 

 

 

 

 

Signature Page to Note

--------------------------------------------------------------------------------



LOANS AND PAYMENTS OF PRINCIPAL

Date Amount of
Loan Type of
Loan Amount of
Principal
Repaid Maturity
Date Notation
Made By                                        


--------------------------------------------------------------------------------



EXHIBIT B - Competitive Bid Quote Request

Form of Competitive Bid Quote Request

                              [Date]

To: JPMorgan Chase Bank, N.A. (the “Servicing Agent”)   From:      The Clorox
Company   Re: Credit Agreement (the “Credit Agreement”) dated as of November 15,
2019 among the Borrower, the banks listed on the signature pages thereof,
JPMorgan Chase Bank N.A., Citibank, N.A. and Wells Fargo Bank, National
Association, as Administrative Agents, and JPMorgan Chase Bank, N.A., as
Servicing Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:    


Principal Amount1 Interest Period2 $

____________________
1 Amount must be $10,000,000 or a larger multiple of $1,000,000.
2 Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period. A
request for offers for more than one Interest Period may be made.

B-1

--------------------------------------------------------------------------------



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

THE CLOROX COMPANY     By:            Name: Title:

B-2

--------------------------------------------------------------------------------



EXHIBIT C - Invitation for Competitive Bid Quotes

Form of Invitation for Competitive Bid Quotes

To: [Name of Bank]   Re:      Invitation for Competitive Bid Quotes to The
Clorox Company (the “Borrower”)

Pursuant to Section 2.03 of the Credit Agreement dated as of November 15, 2019
among the Borrower, the banks listed on the signature pages thereof, JPMorgan
Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association, as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Servicing Agent, we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Borrowing(s):

Date of Borrowing:    


Principal Amount Interest Period1 $

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

JPMORGAN CHASE BANK, N.A.,      as Servicing Agent   By:            Authorized
Officer



____________________
1 The Borrower may have requested offers for more than one Interest Period.

C-1

--------------------------------------------------------------------------------



EXHIBIT D - COMPETITIVE BID QUOTE

Form of Competitive Bid Quote

To: JPMorgan Chase Bank, N.A., as Servicing Agent   Re:      Competitive Bid
Quote to The Clorox Company (the “Borrower”)

In response to your invitation on behalf of the Borrower dated ________________,
20_, we hereby make the following Competitive Bid Quote on the following terms:

1. Quoting Bank:   ________________________________________________________1
2. Person to contact at Quoting Bank:
    __________________________________
3. Date of Borrowing: ___________________________
4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Period(s) and at the following rates:

Principal
Amount2 Interest
Period3 [Margin]4 Competitive Bid
[Absolute Rate5] $                     $

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $_____________.]6

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of November 15, 2019 among the Borrower, the Banks listed on the
signature pages thereof, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells
Fargo Bank, National Association, as Administrative Agents, and

____________________
1 As specified in the related invitation.
2 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.
3 Not less than one month or not less than 7 days, as specified in the related
invitation. No more than five bids are permitted for each Interest Period.
4 Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 or 1%)
and specify whether “PLUS” or “MINUS”.
5 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).
6 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

D-1

--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A., as Servicing Agent, irrevocably obligates us to make
the Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.

Very truly yours,           [NAME OF BANK]   Dated:   By:    Authorized Officer

D-2

--------------------------------------------------------------------------------



CUSIP Number:___________________

EXHIBIT E - Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]10 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]11 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]12 hereunder are several and not joint.]13
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Servicing
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Bank][their respective
capacities as Banks] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the revolving
credit facility identified below (including without limitation any letters of
credit included in such facility), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

_______________
10 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
11 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
12 Select as appropriate.
13 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------



-2-

1. Assignor[s]:                                                      [Assignor
[is] [is not] a Defaulting Bank]   2. Assignee[s]:             [for each
Assignee, indicate [affiliate] of [identify Bank]]   3. Borrower: The Clorox
Company   4. Administrative Agents: JPMorgan Chase Bank, N.A., Citibank, N.A.
and Wells Fargo Bank, National Association, as the administrative agents under
the Credit Agreement   5. Credit Agreement: The $1,200,000,000 Credit Agreement
dated as of November 15, 2019 among The Clorox Company the Banks parties
thereto, JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank,
National Association, as Administrative Agents, JPMorgan Chase Bank, N.A., as
Servicing Agent, and the other agents parties thereto   6. Assigned Interest[s]:


Assignor[s]14 Assignee[s]15 Commitment
Assigned Aggregate Amount of
Commitment/Loans for
all Banks16 Amount of
Commitment/Loans
Assigned8 Percentage
Assigned of
Commitment/
Loans17 CUSIP
Number $ $ % $ $ % $ $ %

                                         [7. Trade Date: ______________]18

[Page break]

_______________
14 List each Assignor, as appropriate.
15 List each Assignee, as appropriate.
16 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
18 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------



-3-

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY SERVICING AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]19 [NAME OF ASSIGNOR]     By:               Title:   [NAME OF
ASSIGNOR]     By:   Title:   ASSIGNEE[S]20 [NAME OF ASSIGNEE]     By:   Title:  
[NAME OF ASSIGNEE]     By:   Title:

[Consented to and]21 Accepted:

[NAME OF SERVICING AGENT], as
Servicing Agent   By:                 Title:

_______________
19 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
20 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
21 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

--------------------------------------------------------------------------------



-4-

[Consented to:]22

[NAME OF RELEVANT PARTY]   By:                  Title:

_______________
22 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Bank, Issuing Bank) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------



CUSIP Number:___________________

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon any Administrative Agent,
the Servicing Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a organized under the laws of
a jurisdiction outside of the United States, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
any Administrative Agent, the Servicing Agent, [the][any] Assignor or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Bank.

E-1

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Servicing Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Servicing Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Servicing Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

E-2

--------------------------------------------------------------------------------



EXHIBIT F

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,
Citibank, N.A. and
Wells Fargo Bank, National Association,
as Administrative Agents
c/o JPMorgan Chase Bank, N.A.,
as Servicing Agent
[Address]
Ladies and Gentlemen:

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Termination Date under the Credit Agreement dated as of November 15, 2019
among The Clorox Company (the “Borrower”), the banks party thereto, JPMorgan
Chase Bank, N.A., Citibank, N.A. and Wells Fargo Bank, National Association, as
Administrative Agents, and JPMorgan Chase Bank, N.A., as Servicing Agent (the
“Credit Agreement”) for one year to [date to which its Termination Date is to be
extended] pursuant to Section 2.01(b) of the Credit Agreement. Terms defined in
the Credit Agreement are used herein as therein defined.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

[NAME OF BANK]     By:    Title:


--------------------------------------------------------------------------------




Agreed and Accepted:   THE CLOROX COMPANY, as Borrower     By:               
Title:     JPMORGAN CHASE BANK, N.A., as Administrative Agent     By:   Title:  
  CITIBANK, N.A., as Administrative Agent     By:   Title:     WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent     By:   Title:


--------------------------------------------------------------------------------